Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 1 of 105 PageID# 356




                           Exhibit 2
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 2 of 105 PageID# 357



                                                                      Page 1

1                        IN THE UNITED STATES DISTRICT COURT
2                        FOR THE EASTERN DISTRICT OF VIRGINIA
3                                    RICHMOND DIVISION
4                                ~~~~~~~~~~~~~~~~~~~~
5       CHMURA ECONOMICS & ANALYTICS, LLC
                           Plaintiff
6
                          vs.                         Case No.   3:19-CV-00813
7
8       RICHARD LOMBARDO
                         Defendant
9
10                                ~~~~~~~~~~~~~~~~~~~~
11
12                              REMOTE VIDEO DEPOSITION OF:
13                                LESLIE PETERSON, VOL. I
14
15                                          Taken on:
16                                     April 30, 2020
                                          2:50 p.m.
17
18
                                            Taken at:
19
                                     McGuire Woods, LLP
20                                     Gateway Plaza
                                   800 East Canal Street
21                                       Richmond, VA
22
23
24                      Kelliann D. Linberg, RPR, Notary Public
25

                                     Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 3 of 105 PageID# 358



                                                                  Page 2

1       APPEARANCES: (Via Videoconference)
2       On behalf of the Plaintiffs:
3            Koehler Fitzgerald, LLC
             CHRISTINE M. COOPER, ESQ.
4            1111 Superior Avenue E
             Ste 2500
5            Cleveland, OH, 44114
             Ccooper@koehler.law
6            216-539-9370.
7            Thomas J. Powell Law Office
             THOMAS J. POWELL, ESQ.
8            3603 Chain Bridge Rd. Suite D
             Fairfax, VA, 22030
9            Tpowell@tjplaw.com
             703-293-9050.
10
11      On behalf of the Defendants:
12           McGuire Woods, LLP
             HEIDI SIEGMUND, ESQ.
13           Gateway Plaza
             800 East Canal Street
14           Richmond, VA, 23219-3916
             Hseigmund@mcguirewoods.com.
15
16
17      ALSO PRESENT:
18           RICHARD LOMBARDO
19
20
21
22
23
24
25

                               Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 4 of 105 PageID# 359



                                                                  Page 3

1                                   TRANSCRIPT INDEX
2
3       APPEARANCES..............................2
4       INDEX OF EXHIBITS........................4
5       STIPULATION..............................5
6
7       EXAMINATION OF LESLIE PETERSON:
8       BY MS. COOPER............................6
9
10
11
12
13
14      REPORTER'S CERTIFICATE................103
15
16
17      EXHIBIT CUSTODY:            RETAINED BY COURT REPORTER
18
19
20
21
22
23
24
25

                               Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 5 of 105 PageID# 360



                                                                  Page 4

1                            INDEX OF EXHIBITS
2       Number                    Description                      Marked
3       DEFENDANT'S:
        Exhibit A         Copy of Notice of Deposition                 13
4
        Exhibit C         Copy of Articles of                          26
5                         Organization for a Domestic
                          Limited Liability Company,
6                         Ohio ,Dated 9/2/2011
7       Exhibit E         Copy of Letter Dated 2/3/15 to               51
                          Richard Lombardo, Bates
8                         CHMURA000097
9       Exhibit L         Copy of Email Chain from                     62
                          Richard Lombardo, Bates CHMURA
10                        0070222 - 223
11      Exhibit F         Copy of Confidentiality,                     67
                          Non-Competition &
12                        Non-Solicitation Agreement
13      Exhibit D         Copy of First Amended                        70
                          Complaint
14
        Exhibit G         Copy of Letter Dated 3/28/2019               88
15                        to Mr. Lombardo,
16      Exhibit N         Copy of Email Dated 1/127/2017               96
                          from Leslie Peterson, Bates
17                        Chmura0056740
18
19
20
21
22
23
24
25

                               Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 6 of 105 PageID# 361



                                                                     Page 5

1                         COURT REPORTER:          The attorneys
2       participating in this deposition acknowledge that I am
3       not physically present in the deposition room and that
4       I will be reporting this deposition remotely. They
5       further acknowledge that, in lieu of an oath
6       administered in person, the witness will verbally
7       declare her testimony in this matter is under penalty
8       of perjury. The parties and their counsel consent to
9       this arrangement and waive any objections to this
10      manner of reporting.
11                      Please indicate your agreement by stating
12      your name, firm name, party represented and your
13      agreement on the record.”
14                        MS. COOPER:       My name is Christine Cooper
15      and I represent Mr. Lombardo, Richard Lombardo, and I
16      agree.
17                        MR. POWELL:       My name is Tom Powell.       I am
18      co-counsel for Mr. Lombardo, and I am with the firm of
19      the Law Offices of Thomas Powell, and I also agree.
20                        MS. SIEGMUND:       This is Heidi Siegmund of
21      McGuire Woods, and we also agree.
22                        MS. LESLIE PETERSON:            Leslie Peterson of
23      Chmura Economics, and I agree.
24                                -     -      -      -     -
25                           LESLIE PETERSON, of lawful age, called

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 7 of 105 PageID# 362



                                                                  Page 6

1       for examination, as provided by the Ohio Rules of Civil
2       Procedure, being by me first duly sworn, as hereinafter
3       certified, deposed and said as follows:
4                        EXAMINATION OF LESLIE PETERSON
5       BY MS. COOPER:
6               Q.      Good afternoon, Ms. Peterson.          My name is
7       Christine Cooper and I represent Richard Lombardo in
8       the case filed by Chmura Economics & Analytics, LLC.
9       Can you state your name for the record?
10              A.      Leslie Peterson.
11              Q.      And what's your address, your residential
12      address?
13              A.      My work address?
14              Q.      No, your residential, your home address.
15              A.                                         .   That's in
16                                          .
17              Q.      Have you ever been deposed before?
18              A.      Yes.
19              Q.      When was the last time you were deposed?
20              A.      2010.
21              Q.      How many times before have you been
22      deposed?
23              A.      Once.
24              Q.      What type of case was that?
25              A.      A JobsEQ patent --

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 8 of 105 PageID# 363



                                                                  Page 7

1                       (Reporter asked for clarification).
2                        A JobsEQ patent infringement case.          Is that
3       better?
4               Q.       Do you recall the case name?
5               A.       The official case name?
6               Q.       Yes.
7               A.       I don't.
8               Q.       Were you deposed in your individual
9       capacity?
10              A.       My corporate and individual.
11              Q.       Were you deposed in your corporate capacity
12      on behalf of Chmura Economics & Analytics, LLC?
13              A.       Yes.
14              Q.       Since it's been a while since you have been
15      deposed, I will go over some ground rules with you.
16      First, if you could say yes or no as opposed to head
17      shaking or saying uh-huh or uh-uh, that would be great,
18      so that the court reporter, which is already difficult
19      to do this when we are all in a room together, but now
20      that we are all separate, would appreciate if we could
21      articulate that.        And I will be probably be the biggest
22      offender, but I'll do my best to follow my own rules.
23                       If you can wait until I ask the full
24      question before you provide your answer, so that we are
25      not talking over each other.              If you don't understand a

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 9 of 105 PageID# 364



                                                                  Page 8

1       question I've asked, if I misstated it or it is just
2       confusing, please ask me to repeat or rephrase the
3       question.
4                       And if you need a break, by all means say
5       so and we will take a break.            The only request I would
6       have is if there is a pending question, you answer it
7       before we take that break.          Do you understand?
8               A.      I do understand.
9               Q.      Did you bring anything with you to the
10      deposition today, any documents with you?
11              A.      No.
12              Q.      I am going to go into your background a
13      little bit.      Can you tell me a little about your
14      education, your higher education?
15              A.      I went to the University of Virginia,
16      College at Wise, studied chemistry and biology.               And
17      then I later went to Clemsen University and studied
18      marketing.
19              Q.      What degrees did you earn from UVA?
20              A.      Biology.
21              Q.      And did you earn a degree from Clemsen?
22              A.      No.
23              Q.      Tell me again what you were studying at
24      Clemsen.
25              A.      Marketing.

                               Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 10 of 105 PageID# 365



                                                                  Page 9

 1              Q.      Do you have any certifications?
 2              A.      I have IEDC Technology-led Economic
 3      Development Certification.
 4              Q.      And can you explain what that is?
 5              A.      That's a certification within an
 6      organization that specializes in the development of
 7      economic development practitioners.
 8              Q.      And you are currently with Chmura Economics
 9      & Analytics, LLC, correct?
10              A.      Correct.
11              Q.      And is it okay if I refer to it as Chmura?
12              A.      We do.
13              Q.      Okay.     How long have you been at Chmura?
14              A.      I started in 2002, May 21st.
15              Q.      Well, you are coming up on an anniversary?
16              A.      I am.
17              Q.      That's great.         Were you employed prior --
18      anywhere prior to starting at Chmura?
19              A.      You want me to go in reverse,
20      chronological, or forward chronological?
21              Q.      Either way you are comfortable doing it.
22              A.      Okay.     So I started with Eastman Kodak,
23      Eastman Chemical.         I started out as a title chemist and
24      worked my way through customer services and then was in
25      worldwide sales.         After that, I took a job at

                                  Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 11 of 105 PageID# 366



                                                                     Page 10

 1      Goldschmidt, which is Degussa, and that is a pigment
 2      and surfactant manufacturing company in Richmond.                    And
 3      then I joined Chmura.
 4              Q.         And in what capacity did you join Chmura
 5      when you started?
 6              A.         Director of operations.            I was an employee
 7      with the option to become a partner later.
 8              Q.         And are you a partner now?
 9              A.         Yes.
10              Q.         When did you become a partner?
11              A.         2004.
12              Q.         I am going to go into a little more of
13      this, but I want to state, when we noticed your
14      deposition, we were noticing you -- you were designated
15      as a corporate representative for certain categories of
16      topics.         You are also here to testify individually,
17      correct?
18              A.         Yes.
19              Q.         I would like to start with the corporate
20      representative portion of your deposition and leave the
21      individual portion to the end.
22                         MS. SIEGMUND:       Christine?
23                         MS. COOPER:     Yes.
24                         MS. SIEGMUND:       Sorry to interrupt you, but
25      I just realized that we cannot control exhibits from

                                   Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 12 of 105 PageID# 367



                                                                             Page 11

 1      the way we have this set up, so so I don't interrupt
 2      your flow when you start putting up exhibits, we'll
 3      take a five minute break and we will get that fixed so
 4      that we can use those.
 5                        MS. COOPER:              That would be fine.        Do you
 6      want to do that now?
 7                        MS. SIEGMUND:              Yeah, let's go ahead and do
 8      it now so we don't have to worry about it when you are
 9      actually trying to do stuff.
10                        MS. COOPER:              Okay.
11                                 -       -         -       -       -
12                         (Short break off the record.)
13                                     -       -         -       -       -
14      BY MS. COOPER:
15               Q.       So -- and I can't remember the last
16      question I asked, so I may be repeating my question
17      again.        But you're testifying as a corporate
18      representative of Chmura today, correct?
19               A.       Right.
20               Q.       Are you an owner of Chmura?
21               A.       Yes.
22               Q.       What is your ownership interest?
23               A.       42.5.
24               Q.       What is your title?
25               A.       President and Chief Strategy Officer.

                                   Veritext Legal Solutions
     www.veritext.com                                                          888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 13 of 105 PageID# 368



                                                                 Page 12

 1               Q.     What are your responsibilities at Chmura?
 2               A.     I'm involved with the SEA Group, which is
 3      Strategic Enterprise Advisers Group.               We meet monthly,
 4      sometimes quarterly to do forecasting for the company,
 5      talk about hiring strategies, talk about continuous
 6      improvements, and performance metrics.               So I pretty
 7      much manage the SEA Group process. I am also the head
 8      of marketing.      We are a small company, Ms. Cooper, so
 9      we wear a lot of hats.
10                      I'm also the head of marketing, and
11      developing marketing collateral, which we began to do
12      more as we had the resources to do that.               And as a
13      partner, I have to make a lot of decisions about the
14      direction that the company wants to go and how we want
15      to penetrate market access, when we are changing
16      directions based off competitive analysis, et cetera.
17               Q.     When did you become an owner of Chmura?
18               A.     You already asked that, but do you want me
19      to repeat it?
20               Q.     Yes, please.
21               A.     2004.
22               Q.     Are you being paid for your testimony
23      today?
24               A.     I don't understand that question.
25               Q.     Outside of your normal compensation, are

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 14 of 105 PageID# 369



                                                                              Page 13

 1      you being paid for your testimony today?
 2              A.      No.
 3              Q.      I am going to show you what's been marked
 4      as Defendant's Exhibit A, and I will share that with
 5      you in a moment.
 6                                    -       -       -       -       -
 7                      (Thereupon, Deposition Exhibit A, Copy
 8                      of Notice of Deposition, was marked for
 9                      purposes of identification.)
10                                        -       -       -       -       -
11              Q.      I will give you a chance to look at that,
12      and you have control, so you should be able to scroll
13      through it.
14              A.      (Reviewing.)          Okay.
15              Q.      Have you seen this document before?
16              A.      Yes.
17              Q.      And what is it?
18              A.      What is it?
19              Q.      Yes.
20              A.      Is it the interrogatory ones?
21              Q.      I'll represent to you that this is a Notice
22      of Deposition for a 30(b)6 witness, and if you scroll
23      down -- I will take control and I'll just scroll down
24      to the topics.         Have you seen this Exhibit A before?
25              A.      Yes.

                                  Veritext Legal Solutions
     www.veritext.com                                                           888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 15 of 105 PageID# 370



                                                                 Page 14

 1               Q.     And you have been designated as a witness
 2      on behalf of Chmura for certain of the topics listed on
 3      this Exhibit A, correct?
 4               A.     Correct.
 5               Q.     And we will go through these topics
 6      individually, but before we get to that; generally,
 7      what did you do to prepare for your deposition today on
 8      behalf of Chmura?
 9               A.     I reviewed documents that our counsel
10      suggested I review.
11               Q.     What documents did you review?
12               A.     Email, scanned documents from personnel
13      files.
14               Q.     Did you review anything else?
15               A.     I went into Salesforce and did some
16      research on some of the questions that Rick had
17      regarding his commission, and then I was able to take
18      that and then back it up with an email so I understood
19      what he was asking.
20               Q.     What type of information did you look at on
21      Salesforce?
22               A.     Contracts.     License agreements.
23               Q.     And what was the purpose of looking at
24      those?
25               A.     I was trying to understand.         Some of his

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 16 of 105 PageID# 371



                                                                   Page 15

 1      complaints were five years old, so I was trying to
 2      understand why he had a complaint about it.
 3              Q.         What do you mean by complaint?
 4              A.         You know, the documents -- do you know the
 5      licenses that he is questioning the commissions on?                  To
 6      save us some time, are you aware of those?
 7              Q.         I am not the one that gets to be asked
 8      questions, so you are going to have to answer my
 9      question.         Can you explain what you mean by complaint?
10              A.         He had complaints about commissions from
11      some of his early deals.
12              Q.         Did you review anything else?
13              A.         Not that I am aware of or that I can
14      recall.         Mostly emails.
15              Q.         Do you remember any specific emails that
16      you reviewed?
17              A.         I reviewed emails about the license
18      agreements that are in question.                 I reviewed emails
19      about the recruiting -- the recruiter that actually
20      brought Rick to the firm, and I also reviewed the
21      emails and the process for Jennifer Ludvik, and I
22      reviewed some invoices.
23              Q.         What kind of invoices?
24              A.         Invoices to clients, they were JobsEQ
25      clients.

                                  Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 17 of 105 PageID# 372



                                                                 Page 16

 1               Q.       And you said you also reviewed personnel
 2      files.        What personnel files did you review?
 3               A.       I reviewed Rick's personnel files.
 4               Q.       How was Mr. Lombardo's personnel file kept?
 5               A.       Can you repeat the question?
 6               Q.       Sure.   How was Mr. Lombardo's personnel
 7      file kept?
 8               A.       How was it kept?
 9               Q.       Yes.
10               A.       It was kept in the H.R. office under lock
11      and key.
12               Q.       Is it a paper file?
13               A.       It's paper and digital file.
14               Q.       What is contained within the paper file?
15               A.       His offer letter, his notes for annual
16      reviews.        We didn't have a formal annual review form
17      like we have now when he first started.               Any complaints
18      that he registered that we talked about were documented
19      in his personnel file.
20               Q.       Is there anything else maintained within
21      his paper file?
22               A.       There is information from GIS Web Tech on a
23      falsified offer letter that that company we have a
24      relationship related to him.               But that falsified letter
25      is in the file.

                                  Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 18 of 105 PageID# 373



                                                                 Page 17

 1              Q.      Anything else in his paper file?
 2              A.      I believe there is a file in there that
 3      Aisha, our H.R. manager, documented as a result of
 4      talking with Rick about his concerns from 2015 to 2019,
 5      his complaints and his concern that if the company
 6      moves forward and made any kind of changes to the sales
 7      commission structure, he complained about that and was
 8      very concerned about that.           And that's documented.
 9              Q.      When you said "complaints," what type of
10      complaints are you referring to?
11              A.      He complained that he did not get his merit
12      increase every year at his annual review.
13              Q.      Were there any other complaints?
14              A.      To H.R., no.      That's the main one that kept
15      recurring, the concern about the company moving forward
16      with some sort of commission restructuring.
17              Q.      Was there anything else contained within
18      his paper personnel file?           You mentioned he also had a
19      digital file.      What was contained within the digital
20      file?
21              A.      It would be, like, a letter from GIS Web
22      Tech explaining the situation with Rick that was
23      electronically transferred and then printed out and put
24      in his personnel file.         I didn't mean to imply that his
25      personnel file is sitting on an internet server

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 19 of 105 PageID# 374



                                                                 Page 18

 1      somewhere.      They are not.
 2              Q.      About how big is Mr. Lombardo's personnel
 3      file, if you had to ballpark on size?
 4              A.      10 to 12 pages.        I did not count them.
 5              Q.      Within in that personnel file, were there
 6      any complaints relating to unpaid overtime?
 7              A.      No.
 8              Q.      And to your knowledge, was Mr. Lombardo's
 9      entire personnel file produced in this case?
10              A.      Was his entire personnel file reviewed in
11      this case?
12              Q.      Not reviewed, produced.
13              A.      Yes.
14              Q.      And based on your statement, did you review
15      his entire personnel file?
16              A.      Yes.
17              Q.      Is there anything else that you did to
18      prepare for your deposition today?
19              A.      I prayed.
20              Q.      Did you speak with anyone?
21              A.      I spoke with Chris and Sharon.
22              Q.      And what was the substance of your
23      conversation?
24                      MS. SIEGMUND:       Just to the extent that gets
25      into any of your conversations with counsel, I would

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 20 of 105 PageID# 375



                                                                    Page 19

 1      instruct you not to talk about the content of those
 2      conversations.
 3              A.      I cannot talk about the content of those
 4      conversations.
 5              Q.      Well, every conversation you had with
 6      either Dr. Chmura or Ms. Simmons was a communication
 7      from an attorney?
 8              A.      We were speaking about the requirements of
 9      Exhibit A.
10              Q.      Can you say that again?              I am not sure I
11      understand.
12              A.      We were speaking to each other about the
13      requirements of Exhibit A.
14              Q.      What do you mean by "the requirements of
15      Exhibit A?"
16              A.      We wanted to make sure that we had covered
17      what we needed to explain in this deposition today.
18      That was considered our homework.
19              Q.      Going back to -- well, actually, I am going
20      to move you into the first topic.                  So you have been
21      designated to testify regarding Topic Number 1 on
22      Exhibit A, which I think I am still sharing with you,
23      so you can still see it; is that correct?
24              A.      Yes.
25              Q.      And Topic Number 1 is, "Chmura's

                                Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 21 of 105 PageID# 376



                                                                 Page 20

 1      organizational structure, including the physical
 2      organization, ownership and supervising, management and
 3      reporting structures," correct?
 4              A.         Correct.
 5              Q.         Now, you testified that you owned 42.5% of
 6      Chmura.         Who are the other owners?
 7              A.         Chris Chmura and John Chmura.
 8              Q.         Does anyone else own any -- does anyone
 9      else have an ownership interest in Chmura?
10              A.         They are profit interests, not ownership
11      interests.
12              Q.         Can you explain to me the difference
13      between ownership interests and profit interests?
14              A.         The three partners retain the lionshare of
15      the company with the profit interests folks being able
16      to sit on the board and have voting privileges, and
17      they get a percentage of the company at any time we
18      reach a profit, then they get a percentage of that
19      profit.         And that's Greg, Xiaobing, Sharon.
20              Q.         I am going to slow you down there.        What is
21      Greg's full name?
22              A.         Gregory Chmura.
23              Q.         And what is Xiaobing's full name?
24              A.         Xiaobing Shuai.
25              Q.         Can you spell that for the court reporter?

                                  Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 22 of 105 PageID# 377



                                                                 Page 21

 1              A.      X-I-A-O-B-I-N-G.         Shuai, S-H-U-A-I.
 2              Q.      And what was Sharon's full name?
 3              A.      Sharon Simmons.
 4              Q.      And you say that they had a profit
 5      interest, correct, the three of them?
 6              A.      Yes, I did.
 7              Q.      Does anyone else have a profit interest
 8      other than the three of them?
 9              A.      No, they don't.
10              Q.      And what percentage of ownership does --
11      did Chris Chmura have?
12              A.      51.
13              Q.      That was 5 1 or a 6 1?
14              A.      That's a 5 1.
15              Q.      What percentage of ownership does John
16      Chmura have?
17              A.      5 0.
18              Q.      So the other 2 1/2 % -- I'm sorry --
19      1 1/2%, who owns the last 1 1/2% of the company?
20              A.      The three profit interests folks.
21              Q.      Is that interest split evenly?
22              A.      I believe Greg is a 1/2% more than Xiaobing
23      and Sharon.
24              Q.      Now, Chmura is a limited liability company,
25      correct?

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 23 of 105 PageID# 378



                                                                 Page 22

 1              A.      Correct.
 2              Q.      And it was organized under the laws of
 3      Virginia; is that correct?
 4              A.      Correct.
 5              Q.      Do you know when it was formed?
 6              A.      1998.
 7              Q.      And has it been continuously in operation
 8      since then?
 9              A.      Yes.
10              Q.      What does Chmura do?
11              A.      We have a consulting side which is made up
12      of economists and mathematicians, and we do consulting
13      work.     And on the other side of the house is
14      technology, JobsEQ is our technology platform.               And
15      then we have some portals that come off of that
16      dashboard that we also provide to our clients.
17              Q.      Can you explain a little bit more about
18      JobsEQ and what it is?
19              A.      JobsEQ is a technology platform.           It is
20      software as a service, it is a SaaS product as opposed
21      to data as a service, which is a DaaS product.               And
22      clients use the labor data information in JobsEQ to
23      make better decisions about their communities.
24              Q.      Who does Chmura sell JobsEQ to?          I don't
25      need specific names.

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 24 of 105 PageID# 379



                                                                 Page 23

 1                      Let me rephrase my question so it is fair.
 2      What type of entities does Chmura sell JobsEQ to?
 3              A.      B to B.     B to G.
 4              Q.      Can you break that down for the layman, for
 5      me?
 6              A.      Business to government and business to
 7      business.
 8              Q.      What type of businesses does Chmura sell
 9      to?
10              A.      Corporate organizations.
11              Q.      Will they sell to any corporate
12      organization, or is there a particular type of
13      organization that purchases JobsEQ?
14              A.      It varies.
15              Q.      Could you give me some examples of the
16      industries that JobsEQ is sold to?
17              A.      In which vertical?
18              Q.      Well, why don't we start with explaining
19      what a vertical is.
20              A.      A vertical is a market segmentation based
21      on industry mix.      So a vertical might be corporate.                A
22      vertical is education.           A vertical is economic
23      development.      A vertical is workforce development.             A
24      vertical is site selection and site selection
25      consulting, including corporate real estate.

                                  Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 25 of 105 PageID# 380



                                                                 Page 24

 1              Q.      All right.     So what industry does -- what
 2      industry does JobsEQ sell to within those verticals
 3      then?
 4              A.      There is a lot of industries.
 5              Q.      Is there any industry that JobsEQ -- sorry,
 6      let me rephrase that.
 7                      Is there any industry that Chmura does not
 8      sell to?
 9              A.      Well, there is over 1100 industries, and
10      then within industries, you have mixed mediation, the
11      types of industries that are within the punitive med
12      code, so we would have to be here for a year to talk
13      about that.      Can you be more specific?
14              Q.      How about just give me broad strokes of the
15      type of industries that Chmura sells to.
16              A.      Healthcare, education, workforce
17      development, corporate real estate, community colleges,
18      four year education -- either a four year college or a
19      two year community college.
20              Q.      Are there any other broad categories you
21      would include?
22              A.      No.
23              Q.      Now, you said that there were -- if I heard
24      correctly, there are portals off the dashboard that
25      would also be sold in addition to JobsEQ by Chmura; is

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 26 of 105 PageID# 381



                                                                  Page 25

 1      that correct?
 2               A.     That is correct.
 3               Q.     What are those portals?            Do they have --
 4      let me ask one question.          Do those portals have names?
 5               A.     Have any --
 6               Q.     Do those portals have specific names?
 7               A.     Yes.   Labor --
 8               Q.     What are they?
 9               A.     Tell me when you are ready for me to speak.
10               Q.     I'm ready.     Please go ahead and tell me the
11      names.
12               A.     LaborEQ, Career Concourse, Realtime
13      Intelligence, Resume Forensics.
14               Q.     Are there any others?
15               A.     Not that are commercially available at this
16      time.
17               Q.     And are those add-ons to the JobsEQ
18      products?
19               A.     They are upsells.
20               Q.     Prior to being called Chmura Economics &
21      Analytics, LLC, did the company go by a different name?
22               A.     Capital Research & Analytics.
23               Q.     When it was Capital Research & Analytics,
24      did the company do anything different than it does now?
25               A.     It was strictly consulting.

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 27 of 105 PageID# 382



                                                                                 Page 26

 1              Q.      When did it change from strictly consulting
 2      to also having the tech side?
 3              A.      The tech side started emerging in 2002.
 4      The name was changed in 2003.
 5              Q.      Why did it change its name?                           Why was the
 6      name changed?
 7              A.      Chris' business partner did not want to be
 8      in business.      He preferred to be in academia.
 9              Q.      I am going to show you what's been marked
10      as Defendant's Exhibit C.                I'll let you page through
11      that for a moment.
12                                  -        -        -       -       -
13                      (Thereupon, Deposition Exhibit C, Copy
14                      of Articles of Organization for a
15                      Domestic Limited Liability Company,
16                      Ohio, Dated 9/2/2011, was marked for
17                      purposes of identification.)
18                                      -         -       -       -       -
19                      MR. POWELL:         Heidi, this Tom Powell.                    In
20      the meantime, I am getting a little reverb on my
21      hearing, and I'm wondering if it's -- do you have two
22      audio lines on in your room or just one, Heidi?
23                      MS. SIEGMUND:            No, we're only connected to
24      our speakers.
25                      MR. POWELL:         All right.

                                Veritext Legal Solutions
     www.veritext.com                                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 28 of 105 PageID# 383



                                                                 Page 27

 1                                -    -      -     -        -
 2                       (Short pause off the record.)
 3                                -    -      -     -        -
 4      BY MS. COOPER:
 5              Q.      Ms. Peterson, have you had a chance to
 6      review Exhibit C?
 7              A.      I am trying to.
 8              Q.      Do you recognize this document?
 9              A.      I do not.
10              Q.      Have you ever seen it before?
11              A.      I have not.        If I have, I don't recall.
12              Q.      Are you aware of whether -- let me rephrase
13      that.
14                      Did Chmura, the Virginia company, ever
15      register to do business in Ohio?
16              A.      We did.
17              Q.      Do you recall when that occurred?
18              A.      Should have been in 2005.
19              Q.      When did Chmura open an office in Ohio?
20              A.      2005.
21              Q.      What other location is Chmura located in?
22      Let me rephrase.
23                      What other locations does Chmura have
24      offices in?
25              A.      Can you define, office?

                                  Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 29 of 105 PageID# 384



                                                                 Page 28

 1              Q.      Physical office space.
 2              A.      Midlothian Texas.         Rye Cove, Virginia.
 3      R-Y-E, C-O-V-E.
 4              Q.      And then, also, the location in Cleveland
 5      Ohio, correct?
 6              A.      Correct.
 7              Q.      I want to take a step back for a second and
 8      I notice there is a lot of shared names amongst the
 9      ownership.      Can you tell me the relationship of the
10      owners of the company, if any?
11              A.      You're talking about a biological
12      relationship?
13              Q.      Yes.
14              A.      Okay.   So Chris is a sister to Greg, and
15      John is a nephew of Chris.
16              Q.      Are you related to any of them?
17              A.      No.
18              Q.      Are any of the other, the profit -- forgive
19      me, I have to go back and look and see what you said
20      they were --
21              A.      Profit interests.
22              Q.      Profit interests.         Are they in any way
23      related, other than Mr. Greg Chmura?
24              A.      No.
25              Q.      How many employees does Chmura currently

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 30 of 105 PageID# 385



                                                                 Page 29

 1      have?
 2              A.      It's around 35.
 3              Q.      And has it always had about that same
 4      number of employees?
 5              A.      Can I go back and correct that statement?
 6              Q.      Absolutely.
 7              A.      It's around 45.
 8              Q.      Let's take it a year at a time.
 9      Approximately how many employees did Chmura have in
10      2019?
11              A.      Around 45.
12              Q.      Same for 2018?
13              A.      No, we hired 15 people between 2018 and
14      2019.
15              Q.      What was the reason for the additional
16      hiring?
17              A.      When you are growing a technology
18      organization, it has to scale.              And what I mean by
19      scale is if you add inside sales, account managers,
20      outside sales, then you have to add to data governance,
21      then you have to add to your IT staff, and then you
22      have to add marketing people.             So the whole
23      organization must scale.
24              Q.      So did you add positions to all those
25      different categories?

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 31 of 105 PageID# 386



                                                                 Page 30

 1              A.      We have no inside salespeople.
 2              Q.      What type of salespeople do you have?
 3              A.      Account managers.
 4              Q.      Account manager is a title, correct?
 5              A.      Well, it is more than a title.          Account
 6      managers are client facing; more than an inside
 7      salesperson.      Client facing is setting up meetings,
 8      going to client sites and doing demos, going to
 9      conferences.
10              Q.      The account managers, where are they based?
11      Let me rephrase that.
12                      Where does an account manager work from?
13              A.      Right now, everyone is working from home.
14              Q.      In 2019, where did the account managers
15      work from?
16              A.      They worked out of the Richmond office and
17      they worked out of the Cleveland office.
18              Q.      And were they present in those offices,
19      physically present in those offices when they were
20      working?
21              A.      Not always.
22              Q.      Approximately -- take the Richmond office,
23      approximately what percentage of the workday was an
24      account manager present in the Richmond office?
25              A.      Currently, we have got only Wilson there

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 32 of 105 PageID# 387



                                                                 Page 31

 1      and he does a good bit of traveling across Virginia to
 2      see the career and technical client.
 3              Q.      In 2019, how much time did the account
 4      managers in Richmond spend in the office as a
 5      percentage -- on a percentage basis?
 6              A.      I would have to do that math on that.            I
 7      didn't come prepared to do that.
 8              Q.      Did they spend more time in the office than
 9      outside of the office?
10              A.      Probably, yeah.
11              Q.      What about the account managers in
12      Cleveland?      Did they spend more time in the office than
13      out of the office?
14              A.      Probably.
15              Q.      Would you say that they spend more than 75%
16      of their time -- take the Cleveland office, if you
17      know, would you say that they spend more than 75% of
18      their time in the office?
19              A.      I couldn't put a number like that on it.
20              Q.      What would you need to look at to determine
21      how much time they spent in the office?
22              A.      The way they explain conferences a year.
23      We've got folks traveling all over the country, so I
24      would have to do the math.
25              Q.      What would the account managers be

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 33 of 105 PageID# 388



                                                                    Page 32

 1      traveling for?
 2              A.      Conferences and client meetings.
 3              Q.      And how frequently would an account manager
 4      in 2019 travel for a client meeting?
 5              A.      For a client meeting?              Let's see, we did
 6      training in Atlanta.        It's not the lionshare of their
 7      outside facing time.        It's not a portion of time which
 8      would be client meeting.          Client meeting was often held
 9      around conferences because it was more convenient.                     So
10      they might be at the conference, but they might
11      schedule a meeting in one of the rooms there at the
12      conference hall and have a meeting.
13              Q.      And what would they do at these conference
14      meetings?
15              A.      They would be discovery with the client.
16      They would demo JobsEQ.         They would help in an advisory
17      role in how they can think about their particular
18      industry, especially business to government, on
19      spending cycles and strategies to acquire funds to
20      purchase JobsEQ.
21              Q.      Were these current clients that they were
22      traveling to?
23              A.      Not always.
24              Q.      How frequently were they traveling to speak
25      with a prospective client?

                                Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 34 of 105 PageID# 389



                                                                 Page 33

 1              A.       I am not going to be able to put a number
 2      on that.
 3              Q.       What documents would you need to review to
 4      be able to put a number on that?
 5              A.       I would have to go back and pull everyone's
 6      calendar, align it with the conference calendars.                I
 7      would have to understand that -- why was -- where were
 8      they?     And I'm three steps removed from that.
 9              Q.       At any point in time, did Chmura have an
10      inside sales team?
11              A.       No.
12              Q.       Never?    It never had an inside sales team?
13              A.       We call them account managers.
14              Q.       So an inside sales would have the title of
15      account manager; is that correct?
16              A.       Yes.
17              Q.       Okay.    So an account manager then is doing
18      inside sales, by your testimony, correct?
19                       MS. SIEGMUND:        Object to the form of the
20      question.       You can answer.
21              A.       An account manager spends a portion of his
22      time on the phone.
23              Q.       That's not what you just testified to.              You
24      just testified that an account manager is an inside
25      sales representative, correct?

                                  Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 35 of 105 PageID# 390



                                                                    Page 34

 1              A.         No, I did not.        No, I did not.
 2              Q.         Can you define for me what you mean by
 3      inside sales?
 4              A.         We don't have one, so I really can't.
 5              Q.         Well, then --
 6              A.         To me, it would be somebody that does not
 7      travel.         They don't have the freedom to make decisions
 8      and negotiate contracts.              They are never client facing.
 9                         They are not in an advisory capacity to
10      their client on how to finance deals.                  They are not
11      part of the strategy of accomplishing where the company
12      wants to be in five years.               They are not advisors back
13      to the technology group.              They are none of those things
14      that --
15              Q.         But --
16              A.         -- the account managers have the privilege
17      of doing.
18              Q.         So what you are telling me is an inside
19      sales representative would never talk to or face a
20      client?
21                         MS. SIEGMUND:        Object to the form of the
22      question.         You can answer.
23              A.         They talk to the client on the phone only.
24              Q.         A moment ago you testified that they would
25      -- they would never be client facing.                  What do you mean

                                    Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 36 of 105 PageID# 391



                                                                 Page 35

 1      by client facing?
 2              A.      Client facing is when you are outside the
 3      organization, in the client home base.             You are outside
 4      the organization at a conference, meeting clients,
 5      exchanging cards, taking breaks together, networking,
 6      building relationships with your client that you can't
 7      do over the phone.       That's why we have conferences, and
 8      that's why we spend a lot of money sending our best
 9      folks to conferences.
10              Q.      Do you know how many trips the account
11      managers -- actually, let me retract that question.
12                      What are the -- does Chmura have a sales
13      team?
14              A.      Can you repeat that?
15              Q.      Sure.   Does Chmura have a sales team?
16              A.      Yes.
17              Q.      And what are the job titles contained
18      within the sales team?
19              A.      Account manager, senior account manager,
20      territory manager, which we don't have one, and then
21      sales manager.
22              Q.      What was the difference between an account
23      -- or what is the difference between account manager
24      and senior account manager?
25              A.      When an account manager comes on board

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 37 of 105 PageID# 392



                                                                 Page 36

 1      from, oh, let's say, the collections industry and they
 2      come into a technology backed platform that is very
 3      complex, based on the laws of economics, and they have
 4      to learn the platform.         They have to learn the clients.
 5      They have to learn to think and talk, to uncover the
 6      client's pain points, and they have to be savvy enough
 7      in the tool to be able to go into the particular
 8      dimensions of the platform to help solve their
 9      problems.
10                      And you can't do that on day one.           It takes
11      three months to be demo ready.              It takes six months
12      before you can start closing deals, and then even after
13      that time, it takes another, probably, total of 18
14      months to get to where you are really in your groove.
15              Q.      So when do you become a senior account
16      manager?
17              A.      Well, in Rick's case, it was May --
18              Q.      I didn't ask -- hold on.           Answer the
19      question I ask, please.         Ordinarily, when does an
20      account manager become a senior account manager?
21              A.      When their performance is so much more
22      obvious in terms of closed deals, that they are
23      respectful at conferences, they know how to -- they
24      know how to be outward facing and be professional, and
25      they know the tool.

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 38 of 105 PageID# 393



                                                                  Page 37

 1               Q.       At what point -- is there a very specific
 2      time cut off to become a senior account manager?
 3               A.       No.
 4               Q.       Who makes the decision to move someone from
 5      account manager to senior account manager?
 6               A.       That decision is typically reviewed by the
 7      sales manager with the SEA Group, that's the Strategy
 8      Enterprise Advisers Group.
 9               Q.       What is the quickest anyone has gone from
10      account manager to senior account manager?
11               A.       18 months.
12               Q.       And who was that?
13               A.       Mr. Lombardo and Austen Steele.
14               Q.       As far as -- you threw a lot at me, so I've
15      got to unpack some of that.             It is going to take me a
16      minute.
17                        What metrics are reviewed to determine when
18      an account manager becomes a senior account manager?
19               A.       They are consistently closing three deals a
20      month.        All deals are consistently above the average
21      sales price of $8,500.          They are taking on leadership
22      roles within the sales team.              Examples are,
23      implementation of Salesforce, training new salespeople,
24      exhibiting best practices within the organization,
25      contributing to IT assets and new analytics, bringing

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 39 of 105 PageID# 394



                                                                 Page 38

 1      intelligence from the industry and the marketplaces
 2      about what is actually needed.
 3              Q.      If an account manager doesn't have an
 4      opportunity to interact with clients, how is an account
 5      manager ever supposed to be able to achieve those
 6      benchmarks?
 7              A.      Account managers will be able to achieve
 8      the benchmarks as they grow and mature in the product,
 9      as they have clients, as they become more familiar.
10              Q.      And one of the -- one of the benchmarks is
11      implementing Salesforce.          What does that mean?
12              A.      We don't restrict new hires to be savvy in
13      Salesforce.      It's a CRM, and there is a lot of them.
14      So sometimes they come in and then they have ACT as
15      their background and CRM, but Salesforce is considered
16      the blue standard, or blue ribbon standard in SaaS
17      products because it itself is a SaaS product.
18                      So some people figure that out more quickly
19      than others.      So to be able to say you implemented
20      within the sales team, or the best practices, or
21      Salesforce, that's what that means.
22              Q.      What are the standards that would
23      demonstrate you have now implemented best practices on
24      Salesforce?
25              A.      I'm sorry?     What was the standard?

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 40 of 105 PageID# 395



                                                                  Page 39

 1              Q.      What are the best practices?            You
 2      referenced best practices would have affected
 3      Salesforce.      What are those best practices?
 4              A.      I am not a Salesforce user, but I can tell
 5      you that with all of the metrics that are in
 6      Salesforce, you can breakout so much information about
 7      how quickly the information gets implemented, like,
 8      same day, realtime, rather than, like, waiting to
 9      Friday to do implementation.             It needs to be realtime.
10      At the same time you are sending an email, you are
11      documenting in Salesforce, and you are leading a phone
12      call.
13              Q.      You are using implementation in a way I
14      never heard it used.        Can you define for me what you
15      mean by implementation?
16              A.      It's a technology platform that has to be
17      implemented across an organization.                So when we first,
18      as the sales team, started using Salesforce, we didn't
19      know how to use it to its fullest potential, and so we
20      never really, fully implemented it to take full
21      advantage of its many, many facets.
22              Q.      I'm still not sure you answered the
23      question as to what you mean by implementing.                 I am not
24      following what you mean by implementing Salesforce.
25      What do you mean by implementing?

                                Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 41 of 105 PageID# 396



                                                                     Page 40

 1              A.       Best practices.          So you are trying to set
 2      up a demo, that's your goal, right?                   And that's the
 3      metrics within Salesforce.              So to be very efficient
 4      with Salesforce, you need to be able to triangulate
 5      your thinking.          And when you triangulate your thinking
 6      between email, documentation of Salesforce and making a
 7      phone call to get the demo set up, that's a best
 8      practice.       And that's implementing the tool further
 9      than we can implement it until we learn how to do that.
10              Q.       So really what you are saying is, that as
11      you learn how to use Salesforce -- let me rephrase
12      that.
13                       The better you understand how to use the
14      tools within Salesforce, the more likely you are to
15      move from account manager to senior account manager; is
16      that correct?
17              A.       Yes.
18              Q.       Other than increasing your skill set, what
19      -- let me take a step back.
20                       What I am hearing you say is an account
21      manager is, essentially, a new employee, or an employee
22      that is not well versed in the technology that Chmura
23      uses.     Is that a fair representation of what an account
24      manager would be defined as?
25              A.       There are more functions than that, but

                                   Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 42 of 105 PageID# 397



                                                                 Page 41

 1      those are key functions.
 2              Q.       So a senior account manager is someone who
 3      has both spent time at Chmura to learn both the product
 4      as well as the technology used to sell the product; is
 5      that fair?
 6              A.       It is not fair because you are leaving out
 7      the public facings, client facing piece of that, which
 8      put them on the outside of the organization.
 9              Q.       So an account manager is never allowed to
10      travel anywhere; is that correct?
11                       MS. SIEGMUND:      Object to the form of the
12      question.       You can answer.
13              A.       It varies by person.
14              Q.       Well, even an account manager could leave
15      the office to do something relating to their sales
16      position; is that correct?
17              A.       I don't understand.
18              Q.       I am trying to understand the difference
19      between an account manager and a senior account
20      manager.
21                       Putting it simply, as simply as you can,
22      what is the difference between an account manager and a
23      senior account manager?
24              A.       Talent, knowledge, tenure.
25              Q.       I'm sorry, what was the last one?

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 43 of 105 PageID# 398



                                                                   Page 42

 1              A.      Tenure.
 2              Q.      Okay.     Who supervises account managers?
 3              A.      Sales managers.
 4              Q.      Who supervises senior account managers?
 5              A.      Sales managers.
 6              Q.      Since 2015, who were the account managers
 7      at Chmura, both current and former?
 8              A.      Are you speaking for one year, 2015?
 9              Q.      Since 2015.       So from 2015 forward, can you
10      please name the account managers that are either
11      current employees or former employees of Chmura?
12              A.      So there was Rick Lombardo, Huey
13      Dandee(ph), James Donovan, then there was David
14      Aultman, Wilson Cox Jennifer Ludvik.                 Oh, I left out
15      Austen Steele.      And Doug Cey, C-E-Y.
16              Q.      In my count, that was eight account
17      managers since 2015; is that correct?
18              A.      I don't know if that's the correct number.
19      I am speaking from memory.
20              Q.      Okay.     How many of the ones that you listed
21      are still currently employed at Chmura?
22              A.      Wilson Cox.       Oh, I left out the new sales
23      team.     Sorry.   Can I go back and add to the other
24      people?
25              Q.      Of course.

                                  Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 44 of 105 PageID# 399



                                                                 Page 43

 1               A.     And do you need the managers names?
 2               Q.     Let's start with the account managers
 3      first.
 4               A.     Okay.   So there's Stephanie Wiley, Sarah
 5      Manfroni, Anthony Marchetto, and Derrick Reese.                  I am
 6      not sure if I got Derrick's name right.               He is the
 7      latest that's come in.
 8               Q.     Of the four you just named, who is still
 9      employed at Chmura?
10               A.     Of the last four I just named?
11               Q.     Yes.
12               A.     All of them.
13               Q.     Does Chmura currently have any senior
14      account managers?
15               A.     We have one.
16               Q.     And who is that?
17               A.     Stephanie Wiley.
18               Q.     How long has Stephanie Wiley been a senior
19      account manager?
20               A.     She was a senior account manager from
21      November -- I'm sorry, December until April, at which
22      time she was put on a performance improvement plan and
23      demoted back to account manager.               So she is not
24      traveling.
25               Q.     So currently -- well, let me take a step

                                Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 45 of 105 PageID# 400



                                                                 Page 44

 1      back.     In 2019, how many senior account managers did
 2      Chmura have?
 3              A.      Two.
 4              Q.      And who were they?
 5              A.      Mr. Lombardo and Austen Steele.
 6              Q.      Was -- when did Mr. Lombardo become a
 7      senior account manager?
 8              A.      On May 18, 2017.
 9              Q.      When did Mr. Steele, Austen Steele, become
10      a senior account manager?
11              A.      At the same time.
12              Q.      When was Mr. Lombardo hired by Chmura?
13              A.      February 18, 2015.
14              Q.      And what about Mr. Steele?
15              A.      In August of the next year.
16              Q.      Who -- can you name the sales managers that
17      have held the sales management position at Chmura since
18      2015?
19              A.      Is that somehow different than the account
20      managers?
21              Q.      You testified earlier that account managers
22      reported to sales managers.
23              A.      Oh, I'm sorry.       Yes, correct.     I thought
24      you said sales manager as in managing account.
25              Q.      Can you --

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 46 of 105 PageID# 401



                                                                 Page 45

 1              A.        So that would be --
 2              Q.        I'm sorry.    I was just going to repeat my
 3      question, but go ahead.
 4              A.        Leslie Peterson, Kyle West, Greg Chmura,
 5      Curtis Monk, Eli Auerbach, and now interim is Dr. Bryan
 6      Shelly.
 7              Q.        From what period of time were you a sales
 8      manager?
 9              A.        February 2015 until October 2017.
10              Q.        And Mr. West, from what period of time was
11      he a sales manager?
12              A.        He was -- to the best of my knowledge, he
13      was there in like -- like nine months, and so he wasn't
14      there a full year.
15              Q.        And did he start immediately after you
16      moved to a different position?
17              A.        Do you mind repeating that question?
18              Q.        Did he take on the sales manager role in
19      concurrence with you taking on a new role in October of
20      2017?
21              A.        He took on that role because I needed to
22      move more into marketing and strategy development.
23              Q.        And that was in October of 2017, right?
24              A.        I don't know if I have that exact month
25      correct.        I know we had a conversation in October.

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 47 of 105 PageID# 402



                                                                 Page 46

 1              Q.      Do you know approximate dates that Greg
 2      Chmura was a sales manager?
 3              A.      That was around July 8, 2018.
 4              Q.      And how long was he a sales manager for?
 5              A.      He was a sales manager until -- let's see.
 6      Let me go back and go through the series of events.                   So
 7      Kyle came in in October, and then when we got to be to
 8      December, he wanted to go to Italy with his wife.                So
 9      he was gone for two months, and then he came back in
10      May of 2018.
11                      At that point, we had to put him on a
12      different path because he couldn't manage the sales
13      team from Italy.       So that's when Greg took over.           So
14      sometime around January 2018 was Greg.
15                      And Greg kept it until Mr. Monk came
16      because we needed Greg to get more focused on -- we
17      needed Greg to be more focused on data governance.                   And
18      that's when Mr. Monk came in, in, like, October.
19              Q.      Was that October of 2018?
20              A.      Yes.
21              Q.      And how long was Mr.           Monk a sales manager
22      for Chmura?
23              A.      He left in February -- February 1st of
24      2019.
25              Q.      And then did Mr. Auerbach -- Eli Auerbach,

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 48 of 105 PageID# 403



                                                                 Page 47

 1      when was he a sales manager?               When did he start as a
 2      sales manager?
 3              A.      He was April 15, 2019.
 4              Q.      And when did he move on from the sales
 5      manager position?
 6              A.      It was in November of 2019.
 7              Q.      Is he currently employed by Chmura?
 8              A.      No.
 9              Q.      Is Curtis Monk currently employed by
10      Chmura?
11              A.      No.
12              Q.      Greg Chmura is still employed at Chmura,
13      correct?
14              A.      Yes.     He's a profit interest partner.
15              Q.      Is Mr. West still employed by Mr. Chmura?
16              A.      No, he left April 15th of this year.
17              Q.      And the last one you said, I believe, was
18      Dr. Bryan Shelly; is that correct?
19              A.      Shelly.     S-H.
20              Q.      And is he currently employed at Chmura?
21              A.      He is.
22              Q.      During Mr. Lombardo's employment at Chmura,
23      of the list of sales managers you just listed, who did
24      he report to?
25              A.      All of them.

                                  Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 49 of 105 PageID# 404



                                                                 Page 48

 1              Q.      Did he report to Mr. -- Dr. Shelly?
 2              A.      No.
 3              Q.      Mr. Lombardo reported to you, correct?
 4              A.      Yes.
 5              Q.      And then he reported to Mr. West?
 6              A.      Yes.
 7              Q.      And then to Greg Chmura?
 8              A.      Yes.
 9              Q.      And then to Mr. Monk?
10              A.      Yes.
11              Q.      And, finally, to Mr. Auerbach; is that
12      correct?
13              A.      Yes.
14              Q.      Other than the sales managers -- let me
15      rephrase.
16                      There were account managers, senior account
17      managers and sales managers within the sales team,
18      correct?
19              A.      Correct.
20              Q.      Were there any other --
21              A.      Yes, sales support coordinators.
22              Q.      And what did the sales support coordinator
23      do?
24              A.      She is supporting roles for all of the
25      account managers and senior account managers that

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 50 of 105 PageID# 405



                                                                   Page 49

 1      ranged from expediting paperwork, researching industry,
 2      providing support on the license agreements when
 3      needed.         She organized some outside bills, listing
 4      tours.        So she was our ad man.
 5               Q.        And you are referring to she.          Who is that?
 6               A.        Samantha Solintics.
 7               Q.        Is she still employed --
 8               A.        S-O-L-I-N-T-I-C-S.
 9               Q.        And is she currently employed by Chmura?
10               A.        No, she left at the end of April.
11               Q.        Does Chmura currently have a sales support
12      coordinator?
13               A.        We do not.
14               Q.        Was she there during the entirety of
15      Mr. Lombardo's employment?
16               A.        No, she was not.        She came in after Eli
17      took over the management role.                He hired her.
18               Q.        Was there a sales support coordinator hired
19      prior to Samantha?
20               A.        There was a sales, SDR, sales development
21      person that would -- that could participate in
22      commissions if they were prospecting and set the demo
23      up, and then the account manager or senior account
24      manager took that demo to close, and they got a small
25      portion of the total commission.                 We only had one of

                                  Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 51 of 105 PageID# 406



                                                                                               Page 50

 1      those, and he really didn't perform, so we moved away
 2      from that S D R model to the sales --
 3              Q.      Who was that?                     Sorry.                  Who was that?
 4              A.      Josh Jones.
 5                               -           -            -           -           -
 6                       (Short pause off the record.)
 7                                   -           -            -           -           -
 8                      MS. COOPER:                  Back on the record.
 9      BY MS. COOPER:
10              Q.      Ms. Petersen, I am going to share my screen
11      again and move on to the next topic here.                                             I am going
12      to move down to Topic Number 11.                                      It states, "The
13      negotiation, drafting and terms of the documents
14      attached as Exhibit A, the February 3, 2015 letter;
15      Exhibit B, the Confidentiality, Non-Competition,
16      Non-Solicitation Agreement; and Exhibit C,
17      March 28, 2019, Amendment to the Counterclaim."
18                      You were designated as the corporate
19      representative to testify on this topic; is that your
20      understanding?
21              A.      It is.
22              Q.      I am going to show you what's been marked
23      as Defendant's Exhibit E.
24                                       -            -           -           -           -
25                      (Thereupon, Deposition Exhibit E, Copy

                                 Veritext Legal Solutions
     www.veritext.com                                                                             888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 52 of 105 PageID# 407



                                                                   Page 51

 1                      of Letter Dated 2/3/15 to Richard
 2                      Lombardo, Bates CHMURA000097, was
 3                      marked for purposes of identification.)
 4                                     -      -     -      -   -
 5                      MS. COOPER:        Heidi, I will send this to you
 6      as well.
 7              A.      (Reviewing.)
 8              Q.      Do you recognize this document?
 9              A.      I do.
10              Q.      And what is it?
11              A.      It's an offer of employment, a letter.
12              Q.      And it's directed to Mr. Lombardo, correct?
13              A.      Yes.
14              Q.      And if you turn to the second page, is that
15      your signature under, Sincerely?
16              A.      Yes.
17              Q.      Is this a true and accurate copy of the
18      February 3, 2015 letter to Mr. Lombardo?
19              A.      It appears to be.
20              Q.      If you go back up to Page 1, there is some
21      handwriting on this page.            Is that your handwriting?
22              A.      No.
23              Q.      Do you know whose handwriting that is?
24              A.      I don't.
25              Q.      Now, if you look at this letter, it says,

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 53 of 105 PageID# 408



                                                                 Page 52

 1      "It is our pleasure to detail an offer of employment as
 2      an inside sales representative with Chmura Economics &
 3      Analytics at our Cleveland, Ohio office."              Do you see
 4      that at the very top?
 5              A.      I can.
 6              Q.      So the offer to Mr. Lombardo, should he
 7      accept, was to be an inside sales representative at
 8      Chmura, correct?
 9              A.      That was the language that was given to us
10      by the recruiter.
11              Q.      Did -- who prepared this letter?
12              A.      The recruiter.
13              Q.      The recruiter is -- sorry, go ahead and
14      finish that.
15              A.      It was transferred to our letterhead.
16              Q.      This -- was it a recruiter you were working
17      with?
18              A.      No, John was working with Jennifer.
19              Q.      But it was a recruiter who was acting on
20      behalf of Chmura?
21              A.      Working on behalf of Mr. Lombardo and
22      Chmura.
23              Q.      Did you retain a recruiter to fill a
24      certain position?
25              A.      We did.

                                  Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 54 of 105 PageID# 409



                                                                    Page 53

 1              Q.      And was the recruiter that you retained the
 2      recruiter who prepared the letter?
 3              A.      It is my understanding that that's where
 4      that came from, the details of it.
 5              Q.      So your testimony is that a recruiter
 6      decided on Mr. Lombardo's title at Chmura upon hiring?
 7              A.      That's my understanding because there was
 8      some forms that came in and they asked about exempt and
 9      non-exempt, and we chose exempt, and Jennifer said,
10      perfect.
11              Q.      Who is Jennifer?
12              A.      She was the recruiter.
13              Q.      So your testimony is that Chmura let a
14      recruiter determine what position would be filled; is
15      that correct?
16              A.      Chmura gave a description of the -- a job
17      description of the need so that an ad could be placed,
18      and in that ad, there was the need for a sales
19      representative.      However, before we ever went to the
20      recruiter, we met with ComDoc, ComDoc in Cleveland, to
21      get an understanding of how they grew from a very small
22      start-up LLC to a very large one.                  So that was our
23      vision for our sales team, was to start very small and
24      grow and increase our technology sales.
25                      So we took that model from ComDoc and

                                Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 55 of 105 PageID# 410



                                                                 Page 54

 1      explained that to Jennifer.              And this was John doing
 2      all this.         And then from there, the ad was placed and
 3      the information was conveyed back and forth between
 4      Jennifer and John.
 5              Q.         And when you refer to John, you are
 6      referring to John Chmura?
 7              A.         Yes, because he was in Cleveland.
 8              Q.         And in accordance with this offer letter,
 9      Chmura offered Mr. Lombardo an annual base salary plus
10      commission as the compensation structure, correct?
11              A.         Yes, that's the compensation structure that
12      we took from ComDoc.
13              Q.         And you earlier testified that it was a
14      true and accurate copy of the letter, correct?
15              A.         It looks like it.
16              Q.         Is there anything about this letter that's
17      inaccurate?
18              A.         Well, I don't know whose handwriting that
19      is, and there was a typo on there, merit increases.
20      That was never put in any sales account manager's offer
21      letter.         That was a carry over from somewhere.
22              Q.         Can you point me, or read the language that
23      you are referring to in the letter?
24              A.         Certainly.    "After three months employment,
25      you will also be eligible for annual merit increases

                                  Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 56 of 105 PageID# 411



                                                                    Page 55

 1      upon approved performance by your management."                   And
 2      that's not in any other account manager's letter.
 3              Q.      Did you review this letter before you
 4      signed it?
 5              A.      I don't think I did.           I think we just had
 6      it done in Cleveland and they got my signature on it.
 7              Q.      Do you think this offer -- well, let me
 8      look at the offer.      Chmura was offering eight paid
 9      holidays over a typical full calendar year, correct?
10              A.      At that time, it was eight.              Now it is 10.
11              Q.      It was 10, but it says 8?              Sorry.   You said
12      it was 10 paid holidays; is that correct?
13              A.      It became 10 in 2020.              We added another
14      holiday in 2020.
15              Q.      I am not asking about 2020.              I am asking
16      about what this letter says.             You were offering
17      Mr. Lombardo eight paid holidays, correct?
18              A.      We were offering eight at that time, yes.
19              Q.      And you earlier testified that the
20      signature on this letter was yours, correct?
21              A.      It is my electronic signature.
22              Q.      So did you electronically sign this
23      document?
24              A.      I don't remember.
25              Q.      Are you now stating that your signature is

                                Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 57 of 105 PageID# 412



                                                                 Page 56

 1      not authentic on this document?
 2              A.      My signature is authentic on the document.
 3      That is my electronic signature.
 4              Q.      So other than the language that you read
 5      about the opportunity for -- I am looking for it here.
 6      You read from it.      So bullet point -- where is the
 7      language that you read that you said was inaccurate?
 8              A.      "Annual merit increases upon approved
 9      performance by your management."               That's not the model
10      from ComDoc.      The model from ComDoc is that your base
11      will go from 55 to 50 in year two with the
12      understanding and expectation that your commissions
13      would more than offset a drop in base.
14              Q.      Other than that, is there anything else
15      inaccurate in that letter?           Other than the reference to
16      annual merit increase, is there anything else
17      inaccurate in the letter?
18              A.      I am reading it.
19              Q.      I'm sorry.     What else is inaccurate?
20              A.      I don't see --
21                      THE WITNESS:      Keep going down.       There is
22      something else down there.
23                      MS. SIEGMUND:       (Indicating).
24              A.      Nothing else is inaccurate.
25              Q.      So Chmura agreed to pay Mr. Lombardo

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 58 of 105 PageID# 413



                                                                 Page 57

 1      $55,000 annual base salary for year one, correct?
 2              A.       Correct.
 3              Q.       And $50,000 for year two and forward --
 4      going forward, correct?
 5              A.       Correct.
 6              Q.       And the commission rate on initial sales
 7      was 15%, correct?
 8              A.       This is -- that is -- that was the details
 9      of the offer.       The details of how that came about had
10      to do with transitioning from business development
11      manager to a sales team.          But not all leads were 100%
12      available.       I only took over 15%, but there were just a
13      few of those.
14              Q.       But this letter states that Mr. Lombardo
15      would be paid 15% of any initial sales of JobsEQ,
16      correct?
17              A.       Some of the sales that were handed to Rick
18      were sales that other people had made --
19              Q.       That's not my -- Ms. Peterson, I'd like you
20      to answer my question, which is a simple yes or no
21      question.       This letter states that Mr. Lombardo was to
22      be paid 15% of initial sales as the commission rate on
23      JobsEQ sales, correct?
24              A.       Correct.
25              Q.       What is your definition of an initial sale?

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 59 of 105 PageID# 414



                                                                 Page 58

 1               A.       Of an initial sale?
 2               Q.       Yes.
 3               A.       Where is that term used?
 4               Q.       Well, that would be 15% of initial sales as
 5      the commission Mr. Lombardo was --
 6               A.       Oh, I see, yeah, initial sale.
 7               Q.       What is an initial sale?
 8               A.       15% of initial sale means that that client
 9      has been prospected by the account manager, has set up
10      a demo with the account manager, and did the demo by
11      themselves and did not have anyone in the room helping
12      them do that demo.           They closed that sale, they did the
13      paperwork for that sale, they invoiced properly in
14      Salesforce and invoiced properly with the accounting
15      department, and they have had four touch points for the
16      next year in order to qualify for the 10% renewal.
17               Q.       Was that written in any documentation
18      provided to Mr. Lombardo?
19               A.       Yes.
20               Q.       What documentation?
21               A.       It's in an email in March.
22               Q.       Ms. Petersen, you said it was documented in
23      March.        March of what year?
24               A.       2015.
25               Q.       March --

                                  Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 60 of 105 PageID# 415



                                                                  Page 59

 1              A.      Rick was still in training.
 2              Q.      What written document exists defining that
 3      -- defining initial sale as you did?
 4              A.      It's in a written document to Rick Lombardo
 5      and James Donovan transitioning from Rob McMillin, who
 6      was business development, to the new sales team that we
 7      were just setting up.         So we had to think about this as
 8      a start-up.
 9              Q.      Was that document produced in Discovery?
10              A.      I did not do Discovery.            Sharon put all
11      that together.
12                      MS. COOPER:     Can we get a copy of that as I
13      think it goes directly to calculating commissions?
14                      MS. SIEGMUND:       Yes, and I will tell you,
15      not to -- but we learned about that yesterday.                So we
16      will certainly get you a copy.
17                      MS. COOPER:     Thank you.
18              Q.      And according to this document,
19      Mr. Lombardo was to be paid 3% of annual renewals,
20      correct?
21              A.      Yes.
22              Q.      The document you referenced in March, did
23      Mr. Lombardo sign that document?
24              A.      We didn't typically have employees sign
25      documents.      Our policies do not require that you sign

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 61 of 105 PageID# 416



                                                                 Page 60

 1      them, except for the employee handbook.               And the
 2      policies are not in the employee handbook.
 3              Q.       So is it your position that Chmura can
 4      change the compensation structure at any point on its
 5      own accord?
 6              A.       We can.
 7              Q.       What gives you the right -- what gives
 8      Chmura the right to change the compensation structure?
 9                       MS. SIEGMUND:         Object to the form of the
10      question.       You can answer.
11              A.       A business ebbs and flows, and employees
12      come and go.       And if we don't take the steps of
13      prospecting, setting up demos, doing demos, closing the
14      sale, executing appropriate paperwork in a manner
15      that's not sloppy, and working within that process, you
16      don't get the 15%.         You have to earn it.        And so in
17      some situations, the level of effort they put into a
18      renewal might be the same level of effort that was put
19      into a new sale, simply because those steps were not
20      completed.
21              Q.       So even though the renewal would go
22      through, what you are saying is, Chmura wouldn't pay
23      for that, wouldn't pay the account manager for that
24      renewal because it didn't like the way the renewal was
25      handled; is that correct?

                                   Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 62 of 105 PageID# 417



                                                                     Page 61

 1              A.        No, that's not what I'm saying.
 2              Q.        Well, can you repeat what you were saying
 3      and -- help me understand what you were saying.
 4              A.        I'm trying to help you understand the
 5      difference between an initial sale and the steps that
 6      are involved in the initial sale as compared to 3%
 7      renewal.        And the steps are very discreet.             And if you
 8      don't complete all the steps for the initial sale, then
 9      we look at the level of effort that it does equate to,
10      and that's how -- and doesn't last long, it should be
11      two or three months.
12              Q.        What might be two or three months?
13              A.        These warm leads that somebody else did the
14      demos, was somebody else's investment in -- the
15      intellectual investment in doing the demo and
16      proficiency was not done by that -- particularly people
17      that were in training that just inherited other
18      people's work.
19              Q.        So if there was a lead that was two or
20      three months old, but you closed the deal on that, that
21      sale -- that account manager wouldn't get the 15%
22      commission, correct?
23              A.        I don't understand how you're articulating
24      that.     Two or three months' deal?                That's not what I --
25      not what I just articulated.              You have to prospect --

                                 Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 63 of 105 PageID# 418



                                                                                Page 62

 1              Q.        Well --
 2              A.        -- demo, schedule the demo, do the demo
 3      yourself.        You can't have Rick or Chmura do your demo
 4      for you.        And then you have -- those are the steps that
 5      merit on an initial sale.
 6              Q.        Okay.     So you get 15% for that initial
 7      sale.     How do you earn the 3% for annual renewal?
 8              A.        You have to have quarterly touch points
 9      with each account, client.                  You have to, 60 days out,
10      complete a customer satisfaction survey, and that's how
11      you earn that renewal.              It is called, retention.
12              Q.        I am going to show you what's been marked
13      Defendant's Exhibit L.
14                                      -       -       -       -       -
15                        (Thereupon, Deposition Exhibit L, Copy
16                        of Email Chain from Richard Lombardo,
17                        Bates CHMURA 0070222 - 223, was marked
18                        for purposes of identification.)
19                                          -       -       -       -       -
20              Q.        If you could, take a look at this document.
21              A.        (Reviewing.)          Yeah.
22              Q.        Do you recognize this document?
23              A.        Yes.
24              Q.        What is it?
25              A.        It's communications between when Rick

                                    Veritext Legal Solutions
     www.veritext.com                                                             888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 64 of 105 PageID# 419



                                                                     Page 63

 1      started.        Chris turned over some leads to him in which
 2      he had given demos.
 3              Q.        And you are copied on this -- well, you
 4      communicate through this email chain, correct?
 5              A.        I do.
 6              Q.        And is it a true and accurate copy of the
 7      emails going back and forth in May of 2015?
 8              A.        Looks like it.
 9              Q.        Now, the leads that are referenced in this
10      email that were provided to Mr. Lombardo, how old were
11      those leads?
12              A.        So I am trying to see where the Park City
13      Conference was.           I think August.
14              Q.        I'll point you to, labeled at the bottom,
15      the very first page, Chmura 0070222.                   If you look at
16      your first email there.             If you would read through
17      that.
18              A.        Rick's email or mine?
19              Q.        Yours.     Yours to Mr. Lombardo.
20                        THE WITNESS:        I don't know which one she --
21                        MS. SIEGMUND:         Christine, are you referring
22      to this one (indicating), the one I put on the screen
23      here, or the older one?
24                        MS. COOPER:       Yeah, yeah, that one.        The one
25      you have on right now.

                                    Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 65 of 105 PageID# 420



                                                                 Page 64

 1              A.      (Reviewing).
 2              Q.      Does that refresh your recollection of when
 3      that contact was made between Chris --
 4              A.      Yes.
 5              Q.      When was that?
 6              A.      The Park City Conference in 2014, I
 7      believe, was in August.
 8              Q.      So as I read this email, it looks like you
 9      were stating that the August 2014 contact would still
10      be a warm lead in May of 2015; is that correct?
11              A.      Because we followed up with this particular
12      client -- potential client at IEDC, which would have
13      been in October of 2014.          Rob McMillin, our business
14      development person, gave her a demo, but did not -- he
15      did not document and use Salesforce correctly, which
16      is -- that was a problem when Rick joined because the
17      information that he had in there was incomplete.                And
18      so I think she had three demos from us before she had
19      any contact with Rick.         And we had --
20              Q.      And -- I'm sorry.         Go ahead.
21              A.      We were helping her talk to her boss, our
22      board, to get payment.
23              Q.      Do you have any documentation showing those
24      contacts?
25              A.      Showing her the contract; is that what you

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 66 of 105 PageID# 421



                                                                 Page 65

 1      said?
 2              Q.      No.   Do you have any documentation showing
 3      the date of those demos that you just mentioned?
 4              A.      Yes, I am sure Chris has that on her sheet.
 5              Q.      On what sheet?
 6              A.      The one that she emailed to Rick.
 7              Q.      What sheet did she email to Rick?           Can you
 8      be more specific?
 9              A.      Rob McMillin was not using Salesforce
10      correctly, or at all, and he was at conferences with
11      Chris, and this particular client had been shown JobsEQ
12      three times.      Rob was working with her, and it
13      sometimes takes, as Rick can tell you, up to a year to
14      get funding before you can purchase something.               The
15      cycle times are pretty long for government entities to
16      be able to purchase, and that was the situation.
17              Q.      The Salesforce does not reflect any of this
18      information you are testifying to right now; is that
19      correct?
20              A.      No, that particular individual, who is no
21      longer with us, refused to use Salesforce.
22              Q.      Going back to Exhibit E for a moment.              In
23      the offer letter, it states that Mr. Lombardo's quota
24      was three sales per month.           Do you see that, after the
25      three month ramp-up period, correct?

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 67 of 105 PageID# 422



                                                                   Page 66

 1              A.      Yes.
 2              Q.      Did Mr. Lombardo make his quota each month?
 3              A.      Mr. Lombardo started making quota in his
 4      fifth month.
 5              Q.      Did you -- sorry, hard to hear numbers on
 6      the computer.      Did you say fifth, F-I-F-T-H?
 7              A.      Yes, I did.
 8              Q.      And do you have documentation to show that
 9      he did not start hitting quota until the fifth month of
10      employment?
11              A.      It's in Salesforce, but I don't have it
12      with me today.
13              Q.      Were those documents produced in Discovery?
14                      So did you answer?            Were they produced in
15      Discovery?
16              A.      I didn't do those documents.             I didn't
17      produce the documents in Salesforce.                 Somebody else did
18      that, so I really don't know.
19              Q.      But if I were to -- documents that I would
20      need to verify your testimony would be found within
21      Salesforce; is that correct?
22              A.      It should be.
23              Q.      If you turn to Page 2, I will scroll down
24      quickly there.         Mr. Lombardo signed this offer as well,
25      correct?

                                  Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 68 of 105 PageID# 423



                                                                            Page 67

 1              A.      Yes.
 2              Q.      And do you recognize his signature?
 3              A.      No.
 4              Q.      So you don't know whether the signature on
 5      this document is his or not?
 6              A.      Well, it says it is.                I mean, I can kind of
 7      read the -- read it.        I have no reason to believe it is
 8      not.
 9              Q.      Okay.   I want to move on to Deposition
10      Exhibit -- Defendant's Deposition Exhibit F.
11                                  -       -       -       -       -
12                      (Thereupon, Deposition Exhibit F, Copy
13                      of Confidentiality, Non-Competition &
14                      Non-Solicitation Agreement, was marked
15                      for purposes of identification.)
16                                      -       -       -       -       -
17              A.      (Reviewing.)
18              Q.      Do you recognize this document?
19              A.      Yes.
20              Q.      What is it?
21              A.      Our employee agreement.
22              Q.      And is that your signature on the sixth
23      page that you have up here of Exhibit F?
24              A.      Yes.
25              Q.      Did you sign this document?

                                Veritext Legal Solutions
     www.veritext.com                                                         888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 69 of 105 PageID# 424



                                                                 Page 68

 1               A.       Yes.
 2               Q.       Let's scroll all the way back to the top.
 3      You can do it, or I can do it.
 4                        MS. SIEGMUND:      I think it is faster if you
 5      do it.        We have a little bit of a lag.
 6                        MS. COOPER:     Okay.
 7               Q.       Having reviewed it, is this a true and
 8      accurate copy of this agreement?
 9               A.       It looks like it.
10               Q.       And it's titled, Confidentiality,
11      Non-Competition and Non-Solicitation Agreement; is that
12      correct?
13               A.       Yes.
14               Q.       And you referred to it as an employment
15      agreement.        Can you explain why you call it an
16      employment agreement?
17               A.       It is an internal term we use to describe
18      the document so we don't have to say Confidential,
19      Non-Competition and Non-Solicitation Agreement.               That's
20      very long.
21               Q.       Who prepared this agreement?
22               A.       McGuire Woods.
23               Q.       I want to go through the terms -- a few of
24      the terms of this agreement with you.               If you page just
25      down a little bit -- I will page down here for you, the

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 70 of 105 PageID# 425



                                                                 Page 69

 1      Confidential Section, Section 1, do you see that?
 2              A.      Yes, I do.
 3              Q.      According to the terms of Section 1,
 4      "Employee", who is Mr. Lombardo, correct?
 5              A.      Correct.
 6              Q.      "Shall not, during the term of his/her
 7      employment, and thereafter, regardless of the reason
 8      for his/her termination, reveal or disclose to any
 9      person outside of the company, or use for his/her own
10      benefit or the benefit of any other person or entity,
11      any confidential or proprietary information concerning
12      the business or affairs of the company, or concerning
13      the company's customers, clients or employees."
14                      Do you see that?
15              A.      Yes.
16              Q.      And, company, is Chmura, correct?
17              A.      Yes.
18              Q.      This Section 1 requires Mr. Lombardo to
19      keep what is defined as confidential and proprietary
20      information, confidential indefinitely; is that
21      correct?
22              A.      Yes.
23              Q.      And if you flip to the next page here, it
24      says, "Confidential and Proprietary" at the top.
25      "Confidential and proprietary information does not

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 71 of 105 PageID# 426



                                                                            Page 70

 1      include information already available to the public
 2      through no act of employee, nor does it include salary,
 3      bonus or other personnel information specific to the
 4      employee."      Do you see that?
 5              A.      Yes.
 6              Q.      So would you agree with me that this carves
 7      out compensation information and personnel information
 8      pertaining to Mr. Lombardo?
 9              A.      Yes.
10              Q.      In your amended -- in Chmura's Amended
11      Complaint, Chmura alleges that Mr. Lombardo -- let me
12      pull up the complaint here.
13                      I am going to show you what's been marked
14      as Defendant's Deposition Exhibit D.
15                                  -       -       -       -       -
16                      (Thereupon, Deposition Exhibit D, Copy
17                      of First Amended Complaint, was marked
18                      for purposes of identification.)
19                                      -       -       -       -       -
20              Q.      You can go ahead and take a look at that.
21              A.      (Reviewing.)
22              Q.      Do you recognize that document?
23              A.      Yes.
24              Q.      What is it?
25              A.      It's the Complaint.

                                Veritext Legal Solutions
     www.veritext.com                                                         888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 72 of 105 PageID# 427



                                                                 Page 71

 1              Q.       And this is the Complaint that Chmura filed
 2      -- it is the First Amended Complaint that Chmura filed
 3      against Mr. Lombardo, correct?
 4              A.       Correct.
 5              Q.       And in this Complaint, Mr. -- I'm sorry --
 6      Chmura alleges that Mr. Lombardo retained certain
 7      confidential information in violation of Exhibit F,
 8      what you refer to as the employee agreement, correct?
 9              A.       Correct.
10              Q.       What confidential information do you allege
11      Mr. Lombardo retained?
12                       MS. SIEGMUND:      And just to jump in quickly.
13      I know that Dr. Chmura has been designated on all of
14      the trade secrets and so forth that Mr. Lombardo
15      retained.       Of course, you are welcome to ask her about
16      this in her professional capacity, but just wanted to
17      clarify.
18                       You can answer the question.
19              A.       I am not sure what it was.        It was about
20      the last topic.
21              Q.       What information do you purport -- sorry.
22      What confidential and proprietary information is it
23      that you purport Mr. Lombardo retained?
24              A.       Prospects and client information from two
25      conferences that would constitute prospects and

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 73 of 105 PageID# 428



                                                                 Page 72

 1      renewals.
 2               Q.       To your knowledge, did Mr. Lombardo -- let
 3      me take a step back.         Is there any other confidential
 4      information, to your knowledge, that is at issue in
 5      this case?
 6               A.       I don't know what's on it.        I haven't seen
 7      it.
 8               Q.       What's on what?
 9               A.       The laptop.
10               Q.       To your knowledge, did Mr.        Lombardo --
11      well, let me ask a different question first.               What are
12      the two conferences you refer to with respect to the
13      prospects and clients information?
14               A.       I'm a couple of steps removed, but I
15      believe it was the Texas Economic Development
16      Conference, and the International Economic Development
17      Conference in Indianapolis.
18               Q.       As you sit here today, are you aware of any
19      confidential information that Mr. Lombardo revealed or
20      disclosed to anyone?
21               A.       I would have to know who the anyone was.
22               Q.       As you sit here today, are you aware -- I'm
23      sorry.        As you sit here today, are you aware of any
24      confidential information that Mr. Lombardo revealed or
25      disclosed to anyone in the world?

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 74 of 105 PageID# 429



                                                                 Page 73

 1                       MS. SIEGMUND:      Objection to the form of the
 2      question.       You can answer.
 3              A.       Sorry did you end that with, "the world?"
 4              Q.       Yes.
 5              A.       I don't know how to answer that question.
 6              Q.       Are you aware of any confidential
 7      information that Mr. Lombardo revealed or disclosed at
 8      any point in time?
 9                       MS. SIEGMUND:      Same objection.     You can
10      answer.
11              A.       Mr. Lombardo operates out of a different
12      location than I do, and I wasn't at either one of those
13      conferences.       I'm sometimes at conferences sharing a
14      booth with him, but I wasn't at either one of those
15      conferences, so at this time, no.
16              Q.       After Mr. Lombardo's position, or his
17      employment was terminated, are you aware of any
18      confidential information that Mr. Lombardo revealed or
19      disclosed to anyone?
20              A.       No.
21              Q.       Are you aware of any confidential
22      information that Mr. Lombardo used for his own benefit
23      after his termination?
24              A.       I'm aware of some data that Mr. Lombardo
25      has possession of that may have been used to solicit

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 75 of 105 PageID# 430



                                                                 Page 74

 1      employment.
 2              Q.      What data is that?
 3              A.      Data from JobsEQ.
 4              Q.      What type of data from JobsEQ?
 5              A.      JobsEQ is a collection of charts, graphs,
 6      tables, information that is in some graphic way
 7      presented about the data -- underlying data.               And what
 8      I saw was extracts of the data and applications for
 9      them.
10              Q.      Do you know for certain that Mr. Lombardo
11      has that information?
12              A.      I have no reason to suspect that he
13      doesn't.
14              Q.      And what specific information are you
15      referring to?      You cast a broad category, but is it a
16      specific document you are referring to?
17              A.      What I was shown was a document.
18              Q.      I'm sorry.     Can you say that again?
19              A.      A document that represents an extract of
20      data from JobsEQ.
21              Q.      What specific data did that extract have?
22              A.      I did not memorize what the data was.            I
23      see it all the time.         I recognize it as JobsEQ output.
24              Q.      When did Mr. Lombardo come into possession
25      of this data, or this document?

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 76 of 105 PageID# 431



                                                                 Page 75

 1              A.       I wasn't involved in the forensic analysis
 2      of that, so I can't give you a date.
 3              Q.       Are you aware of any confidential
 4      information that Mr. Lombardo used for the benefit of
 5      another after his termination?
 6                       MS. SIEGMUND:      Objection to the form of the
 7      question.       You can answer.
 8              A.       I don't know.      No, I'm not aware.
 9              Q.       Going back to the JobsEQ data that you
10      referred to just a moment ago, is the data itself
11      confidential?
12              A.       Yes, our data are confidential.
13              Q.       Has the document that you are referring to
14      been produced?
15              A.       Yes.
16              Q.       And what format was the JobsEQ document you
17      are referring to?
18              A.       A scan I believe.        I didn't pay attention
19      to the format when I saw it.
20              Q.       Was it an Excel spreadsheet?
21              A.       No.
22              Q.       Was it a chart?
23              A.       It had charts, graphs, and tables.
24              Q.       So you don't remember what specific
25      information was contained within that document,

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 77 of 105 PageID# 432



                                                                    Page 76

 1      correct?
 2              A.       I didn't spend much time with that
 3      document.       I just recognized it as JobsEQ.
 4              Q.       I want to go back to Exhibit F and go --
 5      page down to Section 3.          Section 3 is, "Covenants Not
 6      to Compete or Interfere," do you see that?
 7              A.       Yes.
 8              Q.       And I want to go through each one of these
 9      subsections.
10                       The first one, 3a, says that, "Employees
11      shall not own or acquire an interest in or participate
12      in the management or control of any entity that
13      competes against the company by engaging in the
14      company's business in geographic areas in which the
15      company does business."          Do you see that?
16              A.       I do.
17              Q.       Are you aware of -- let me rephrase that.
18      To your knowledge, did Mr. Lombardo -- has Mr. Lombardo
19      owned or currently owned or acquired an interest in or
20      participated in the management or control of any entity
21      that competes against the company by engaging in the
22      company's business in geographic areas in which the
23      company does business?
24              A.       What is "interest in"?             How do you define
25      interest?

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 78 of 105 PageID# 433



                                                                 Page 77

 1               Q.       Well, this is a document you signed,
 2      correct?
 3               A.       I'm not understanding the question.            I'm
 4      sorry.
 5               Q.       Well, you see the language on this page,
 6      right?        It says that an "Employee shall not own or
 7      acquire an interest in or participate in a management
 8      or control of any entity that competes against the
 9      company by engaging in the company's business in
10      geographic areas in which the company does business,"
11      correct?
12               A.       Correct.
13               Q.       What does "interest" in that sentence mean
14      to you?
15               A.       Employed.
16               Q.       Okay.   Are you aware or do you have any --
17      let me rephrase.
18                        To your knowledge, is Mr. Lombardo -- well,
19      I want to step back.          You say "employed."       So you think
20      interest means employed?            That's your understanding of
21      what interest in this paragraph means?
22                        MS. SIEGMUND:       Object to the form of the
23      question.        You can answer.
24               A.       I probably don't know exactly what it
25      means.        I am not an attorney.         I didn't write it.

                                  Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 79 of 105 PageID# 434



                                                                 Page 78

 1              Q.      Well, you -- let's take a step back.            You
 2      own an interest in Chmura, correct?
 3              A.      Well, that has a tangible stock associated
 4      with it.
 5              Q.       Okay.   Well, assume -- well no, I don't
 6      want you to assume anything.
 7                      Do you have any reason to believe
 8      Mr. Lombardo owns a company that competes against
 9      Chmura?
10              A.      No, I don't.
11              Q.      Do you have any reason to believe that
12      Mr. Lombardo owns a part of a company that competes
13      with Chmura?
14              A.      No.
15              Q.      Moving on to Section B under 3, Section 3b.
16      "The employee shall not directly or indirectly perform,
17      whether as an employee, independent contractor,
18      consultant, agent or owner, the same, similar or
19      substantially similar job duties or services as she/he
20      performed for the company on the date of his/her
21      termination or within the one year period preceding
22      date of his/her termination, for or on behalf of any
23      person or entity that engages in the company's business
24      in any geographic areas serviced by employee or in
25      which employee provided goods or services on behalf of

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 80 of 105 PageID# 435



                                                                 Page 79

 1      the company during his/her employment with the
 2      company." Do you see that?
 3              A.       I see it.
 4              Q.       Do you have any reason to believe
 5      Mr. Lombardo is in violation of Section 3b as I just
 6      read it?
 7              A.       I don't know what Mr. Lombardo is doing.
 8              Q.       Do you have any basis for believing that he
 9      is employed by a competitor of Chmura?
10              A.       I wouldn't know.        I know what his LinkedIn
11      said.     It wasn't a competitor.
12              Q.       Did you say it wasn't a competitor?
13              A.       No, not to my knowledge.
14              Q.       Do you have -- look at Section 3c.          Do you
15      have any basis for asserting that Mr. Lombardo
16      solicited or attempted to solicit for purposes of
17      providing products or services that are the same or
18      substantially similar to the company's business, any
19      individual or entity to whom Mr. Lombardo provided
20      products or services at any time during the period of
21      his/her employment with the company -- I'm sorry --
22      with his employment with the company?
23                       MS. SIEGMUND:      Object to the form of the
24      question.       You can answer.
25              A.       I don't know how to answer that because it

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 81 of 105 PageID# 436



                                                                    Page 80

 1      sounds like three questions to me.                  Is that one
 2      question?
 3              Q.        I'll break it down.          That was a fair
 4      comment.        Absolutely fair comment.
 5                        Do you have any basis for asserting that
 6      Mr. Lombardo has solicited any of Chmura's customers
 7      after his termination?
 8              A.        Not after.
 9              Q.        Did Mr. Lombardo solicit customers outside
10      of his job responsibilities during his employment?
11              A.        Yes.
12              Q.        Who did he solicit while he was employed?
13              A.        GIS Web Tech.
14              Q.        And what is GIS Web Tech?
15              A.        GIS Web Tech is a provider of -- it's
16      geolocation maps for regions that want to promote their
17      buildings in Skype.        And more and more of the location
18      providers are wanting to put labor data in the
19      shapefiles, or in the layers of their maps, and GIS Web
20      Tech is the first provider of those web services
21      through our client at South Carolina Power, and that's
22      how we met them.
23              Q.        Why do you purport -- what product or
24      services that are the same or substantially similar to
25      Chmura's was Mr. Lombardo attempting to sell to GIS?

                                 Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 82 of 105 PageID# 437



                                                                   Page 81

 1               A.     Himself.    He was attempting to get a job
 2      there.
 3               Q.     I am going to have you take a look at
 4      Section C, read through Section C.                 I will give you a
 5      moment.
 6               A.     (Reviewing.)
 7               Q.     Just tell me when you are done.
 8               A.     That's a very -- I need to unpack that.
 9      That's a very dense paragraph.
10               Q.     Well, you were designated to testify as to
11      the terms of this agreement, correct?
12               A.     I was, but, you know, I am not sure what
13      you are asking of me.
14               Q.     What I am asking you is how was
15      Mr. Lombardo -- how was Mr. Lombardo seeking employment
16      at GIS a violation of Section 3c of the agreement?
17               A.     It did not.     That's not.          That's services,
18      through product.      That's not employment.
19               Q.     Do you have any basis for asserting that
20      Mr. Lombardo -- and I will start one at a time, so we
21      are not packing so much in.
22                      Do you have any basis for asserting
23      Mr. Lombardo directly or indirectly diverted -- take a
24      look at D while I read through it as well, and we'll
25      work through this one together.

                                Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 83 of 105 PageID# 438



                                                                  Page 82

 1               A.       (Reviewing.)
 2               Q.       Just let me know when you are done.
 3               A.       I am finished.
 4               Q.       Do you have any basis for asserting that
 5      Mr. Lombardo diverted Chmura's business away from
 6      Chmura?
 7                        MS. SIEGMUND:      Objection to the form of the
 8      question.        You can answer.
 9               A.       So suppliers, licensors, licensees,
10      business relations, there is a lot of damage done
11      between Chmura and GIS Web Tech.                That did divert --
12               Q.       How did it -- okay, so walk back on that.
13      So Mr. Lombardo applying to GIS, how did that violate
14      Section D of Exhibit F -- Section 3d of Exhibit F?
15                        MS. SIEGMUND:      Object to the form of the
16      question.        You can answer.
17               A.       That's a how question and not a what
18      question?
19               Q.       Yes, how did Mr. Lombardo's application, or
20      applying for a position at GIS violate Section 3d of
21      Exhibit F?
22               A.       So we were planning a longstanding
23      relationship with GIS Web Tech in this industry that
24      could lead to, and we had planned for leading to,
25      sales.        And because of the damage that occurred when

                                 Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 84 of 105 PageID# 439



                                                                 Page 83

 1      GIS Web Tech offered him a job and the way that we
 2      found out about that caused us a lot of damage and
 3      trust between Chmura and GIS Web Tech, damaging future
 4      business relationships.
 5              Q.       What -- did you have conversations with GIS
 6      regarding Mr. Lombardo's potential employment at GIS?
 7              A.       I did.
 8              Q.       What were those conversations?
 9              A.       We were presented with a falsified offer
10      letter at Mr. Lombardo's review that -- excuse me?                 Did
11      somebody object?
12              Q.       No.     Continue.
13              A.       Because the fonts were different, and it
14      was obvious that it was a small company that we knew
15      pretty well who it was, so I did move forward to find
16      out if they are the company that offered this letter to
17      Rick, and they confirmed they were.
18              Q.       Okay.     How was -- how did that -- how did
19      Mr. Lombardo applying, or how did Mr. Lombardo being
20      considered for employment by GIS affect Chmura?
21                       MS. SIEGMUND:         Object to the form of the
22      question.       You can answer.
23              A.       So GIS Web Tech, and like all these other
24      map providers, want to get to your clients.              They want
25      to leverage their relationship with you to get to your

                                   Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 85 of 105 PageID# 440



                                                                 Page 84

 1      clients, then they don't have to have as many inside
 2      salespeople.       So we are not going to hand out our
 3      client list to these people.             Rick had intimate
 4      knowledge of where to take GIS Web Tech in this
 5      industry.       And that caused damages between GIS Web Tech
 6      and Chmura.
 7              Q.       So Mr. Lombardo -- but what I am hearing
 8      you testify is that Mr. Lombardo, by seeking a position
 9      at GIS, damaged Chmura?
10              A.       I believe the way it was explained to me is
11      that GIS Web Tech was seeking a position for Rick
12      within their organization.
13              Q.       So GIS solicited Mr. Lombardo for
14      employment; is that correct?
15              A.       That's my understanding of what happened
16      over a dinner conversation.            But the offer letter, as
17      we discussed today, is very important in determining
18      the reality of the facts.           And the offer letter was
19      doctored and changed, which made us not trust Rick or
20      GIS Web Tech.       Those are damages.
21              Q.       Well, you could have continued to do work
22      with GIS, correct?       Sorry.      Chmura could have continued
23      to do work with GIS, correct?
24              A.       We have not wanted to move forward with
25      them since that happened, and so the communication is

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 86 of 105 PageID# 441



                                                                 Page 85

 1      strained, not going where it was supposed to go before
 2      this incident.
 3              Q.         Is GIS a current client of Chmura's?
 4              A.         This is an interesting sort of
 5      intergrained[sic] situation, if you can let me explain
 6      it.    Maybe this would help you understand.
 7                         So in this situation, GIS Web Tech was a
 8      client to South Carolina Power who was a client to
 9      Chmura.         But in order for GIS Web Tech to get its
10      business revenues of South Carolina Power, we had to
11      send our data to GIS Web Tech, which means we had a
12      binding relationship with them that they could not do
13      anything else with our data.
14                         So we had a contractual relationship.         The
15      flow of money, it's more like an Evergreen.              It flows
16      through the client to Chmura, and data flows from
17      Chmura to GIS Web Tech.           It is complicated.
18              Q.         But Chmura ultimately decided -- let me
19      rephrase that.
20                         GIS has not decided not to do business with
21      Chmura, correct?
22              A.         GIS continues to want to do business with
23      Chmura.         Chmura does not feel that they can trust GIS
24      Web Tech to do that.
25              Q.         So Chmura is making the choice not to work

                                  Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 87 of 105 PageID# 442



                                                                  Page 86

 1      with GIS Web Tech; is that correct?
 2                       MS. SIEGMUND:       Object to the form of the
 3      question.       You can answer.
 4              A.       It's in a situation of trying to repair the
 5      relationship, so we are not moving forward.
 6              Q.       But the repair, if I understand your
 7      testimony, has to occur on GIS' end, not on Chmura's
 8      end; is that correct?
 9                       MS. SIEGMUND:       Object to the form of the
10      question.
11              A.       No, that is not correct.
12              Q.       Other than the strained relationship
13      between GIS and Chmura, are you contending that there
14      are any other violations of Section 3d of Exhibit F?
15              A.       I am not.
16              Q.       Moving on to Section 3e.           Do you have any
17      basis for asserting that Mr. Lombardo directly or
18      indirectly on behalf of himself or any other person or
19      entity, recruited, solicited or hired any employee of
20      the company?       Of Chmura?
21              A.       He was not hiring.          He was not in a
22      position to hire anyone, so, no.
23              Q.       Okay.   Do you have any basis for asserting
24      that Mr. Lombardo violated Section 3e of Exhibit F in
25      any manner?

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 88 of 105 PageID# 443



                                                                   Page 87

 1              A.      I do.
 2              Q.      What is your basis for believing that a
 3      violation occurred?
 4              A.      So we hired a person in Ohio, and the last
 5      name is not popping out right now, his name is Henry.
 6      And we noticed that Henry was not making any progress
 7      at all in his outreach to prospective clients.                  And
 8      when we had a confidential conversation with him about
 9      that, he said, When I got here, Rick said that he would
10      have the rest of the country locked down in a year and
11      he was wasting his time being there.                 So he was totally
12      demoted by what Rick had said, and we lost that
13      employee.
14              Q.      Can you explain to me how that is a
15      violation of Section 3e of Exhibit F?
16              A.      He induced or encouraged any employer to
17      terminate their employment.              That's exactly what he
18      did.    He said, you are not going to make it here, I am
19      going to have everything locked down.
20              Q.      Did this Henry, whose last name we don't
21      know, was he -- how was he terminated?                 How --
22              A.      What --
23              Q.      Let me -- did Chmura fire Mr. Henry,
24      whatever his last name might be?
25              A.      Yes.

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 89 of 105 PageID# 444



                                                                              Page 88

 1              Q.      So Henry did not voluntarily leave
 2      employment?
 3              A.      No.
 4              Q.      And did Henry -- was he solicited to go to
 5      anyone -- to a competitor of Chmura?
 6              A.      I don't know where Henry is.                        I didn't keep
 7      up with him.
 8              Q.      I want to turn your attention to Exhibit G.
 9                                  -       -       -       -       -
10                      (Thereupon, Deposition Exhibit G, Copy
11                      of Letter Dated 3/28/2019 to Mr.
12                      Lombardo, was marked for purposes of
13                      identification.)
14                                      -       -       -       -       -
15              A.      (Reviewing.)
16              Q.      Do you recognize this document?
17              A.      I do.
18              Q.      What is it?
19              A.      It's an amendment to his original offer
20      letter.
21              Q.      Is that your signature on this letter?
22              A.      Yes, it is.
23              Q.      Is it a true and accurate copy of the
24      amendment?
25              A.      Looks like it.

                                Veritext Legal Solutions
     www.veritext.com                                                            888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 90 of 105 PageID# 445



                                                                 Page 89

 1              Q.       Was Mr. Lombardo provided anything in
 2      return for signing this agreement?
 3                       MS. SIEGMUND:       Object to the form of the
 4      question.       You can answer.
 5              A.       I don't understand the question.
 6              Q.       Was Mr. Lombardo provided anything in
 7      return for signing this amendment?
 8                       MS. SIEGMUND:       Same objection.    You can
 9      answer.
10              A.       I don't know what you are looking for.            He
11      had a cost of living increase rather than a merit
12      increase.       That may be what you are looking for.
13              Q.       How much was the cost of living increase?
14              A.       It varied by COLA and the cost of living in
15      2019.     I don't know what it was.
16              Q.       Was it a one time cost of living increase?
17              A.       It was going to be a cost of living
18      increase going forward.
19              Q.       Does this letter make any reference to cost
20      of living increase?
21              A.       It doesn't.
22              Q.       This letter states that, "The reference to
23      annual merit increases is hereby deleted," do you see
24      that?
25              A.       Yes.   That was a point of contention.

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 91 of 105 PageID# 446



                                                                  Page 90

 1              Q.      And that's referring to annual merit
 2      increases that was set forth in Exhibit E, correct?
 3              A.      Yes.
 4              Q.      And it states, "All other terms and
 5      conditions of the offer letter remain unchanged."                 Do
 6      you see that?
 7              A.      I do.
 8              Q.      And Mr. Lombardo would still be entitled to
 9      15% in commission on initial sales, correct?
10              A.      A company cannot lock themselves into a
11      situation where they cannot adjust to changes in
12      business climate, so I cannot say that I agree with
13      that.
14              Q.      Well, this states, "All other terms and
15      conditions of the offer letter remain unchanged,"
16      correct?
17              A.      At that time, they did.
18              Q.      And the term of the offer, Exhibit E, was a
19      15% commission on initial sales, correct?
20              A.      Correct.
21              Q.      And a 3% commission on annual renewals,
22      correct?
23              A.      Correct.
24              Q.      And this letter is dated March 28, 2019,
25      Exhibit G -- let me get back to it.                Exhibit G is dated

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 92 of 105 PageID# 447



                                                                 Page 91

 1      March 28, 2019, correct?
 2              A.         Correct.
 3              Q.         This letter also -- or this amendment also
 4      clarifies, according to the language, it says, clarify
 5      -- "In addition, Chmura, would like to clarify that
 6      commissions become payable once Chmura receives the
 7      payment on the sale."            Do you see that?
 8              A.         Yes, ma'am.
 9              Q.         How was payment be made prior to this
10      amendment?
11              A.         In real time.
12              Q.         What does that mean?
13              A.         If it closed in April, the commissions were
14      paid out in May whether we had payment from the client
15      or not.         The precedent for changing that was we had
16      turnover, and when we had turnover and it was paid in
17      realtime, the client did not pay, so we had no recourse
18      to get that commission back.
19              Q.         How did this affect multi-year deals, this
20      amendment?
21                         MS. SIEGMUND:      Object to the form of the
22      question.         You can answer.
23              A.         Multi-year deals is one of the areas the
24      account managers and senior account managers had the
25      most flexibility to negotiate on their own.              Multi-year

                                  Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 93 of 105 PageID# 448



                                                                     Page 92

 1      deals are always 15% on year one.                   Years 2 and 3 are
 2      treated as renewals because you have those touch points
 3      to retain that client.          Even though it is a three-year
 4      deal, you still have to go through the process of the
 5      four touch points, the customer satisfaction survey, to
 6      earn your commission.
 7               Q.       Now, you say in a multi-year deal, account
 8      managers and senior account managers have the most, I
 9      am not sure what word you used, ability to negotiate on
10      their own.        What did you mean by that?
11               A.       Rick had the ability to take 30% off of a
12      list price, and he was empowered to do that knowing
13      that we trusted him not to go there immediately, but to
14      ratchet it down until that was as low as he could go.
15               Q.       At what point in his employment with Chmura
16      did Mr. Lombardo, according to you, attain the ability
17      to give that discount?
18               A.       I don't know, but by that point, I wasn't
19      in there every day.        The day-to-day tasks, I wasn't in
20      there.        I just know it happened.
21               Q.       Who gave him permission to do that?
22               A.       SEA Group.
23               Q.       I'm sorry, can you say that again?
24               A.       SEA Group, S E A, Strategic Enterprise
25      Advisers.        That's a group within Chmura.             It's senior

                                 Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 94 of 105 PageID# 449



                                                                      Page 93

 1      leadership.
 2              Q.       So what is your basis for your statement
 3      that Mr. Lombardo was permitted to give a 30% discount?
 4                       MS. SIEGMUND:         Object to the form of the
 5      question.       You can answer.
 6              A.       Because he was our top performer.               He was
 7      our no-huddle quarterback.              He was very good.
 8      No-huddle quarterback, like Peyton Manning.
 9              Q.       Got it.
10              A.       Omaha.    That was Rick.             He i s very good at
11      what he does, so we wanted to give him that much
12      freedom.
13              Q.       And you don't recall when he was given that
14      authority or permission?
15              A.       Not at this time.
16              Q.       What's the source of your knowledge that he
17      could give a 30% discount?
18              A.       The pricing matrix, the requests of SEA
19      Group to allow that -- and Rick generally maintained
20      the commission documents, terms of prices.                    So it might
21      have happened under his watch.
22              Q.       So did Mr. Lombardo have a different
23      pricing matrix than the other account managers or the
24      senior account managers?
25              A.       They all had the same -- they all had the

                                   Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 95 of 105 PageID# 450



                                                                 Page 94

 1      same -- no.
 2                        MS. SIEGMUND:        Make sure you let her
 3      finish.
 4               Q.       Are you finished?
 5               A.       I did.
 6               Q.       Was the 30% discount, the authority -- or,
 7      sorry.        Was Mr. Lombardo's ability to give a 30%
 8      discount ever put in writing?
 9               A.       It's in the pricing matrix, I think.
10               Q.       Did Chmura produce the pricing matrix or
11      matrices?
12               A.       Yes.
13               Q.       How was the pricing matrix stored?
14               A.       On Onstage.      It's a project collaborative
15      tool.
16               Q.       To your knowledge, was Onstage searched for
17      the discovery production in this case?
18               A.       I don't know about anything to do with
19      Discovery.
20               Q.       So do you know for certain that the pricing
21      matrix was produced?
22               A.       I don't.
23               Q.       Do you know for certain that 30% discount
24      is noted on the pricing matrix?
25               A.       I don't, but I am assuming that's where it

                                   Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 96 of 105 PageID# 451



                                                                 Page 95

 1      is because that's where discounts were always stored.
 2              Q.      You said that Mr. Lombardo was the only one
 3      who could give that discount, correct?
 4              A.      No, he is not the only one that could give
 5      the discount.      He just was very good at getting that
 6      discount in a measured way that helped the company and
 7      helped them.      He would not go from list to 30.           He
 8      would ratchet it down.         He was good at that.
 9              Q.      So you are saying, if I'm understanding
10      correctly, that the other account managers and senior
11      account managers could give a 30% discount, correct?
12                      MS. SIEGMUND:       Objection to form. You can
13      answer.
14              A.      This occurred after I was no longer his
15      supervisor, so I don't want to misspeak.
16              Q.      So do you not know?
17              A.      I have internal working knowledge of that,
18      but I can't point you to the sale matrix, the pricing
19      matrix where that is.        That's not something I reviewed.
20              Q.      When did you stop being involved in the
21      day-to-day of the sales team?
22              A.      I want to say October of 2017.
23              Q.      So while under your -- while you were in
24      charge of sales, did these account managers and senior
25      account managers have discretion to give discounts?

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 97 of 105 PageID# 452



                                                                               Page 96

 1              A.      They were able to get them in -- I got
 2      calls on almost a daily basis from Rick.                             He would say,
 3      they can't afford that, this is what they can afford.
 4      And my typical response was, what do you recommend,
 5      Rick?     He would give me his recommendation, and we
 6      would go with that.
 7              Q.      But he had to ask your permission to give
 8      the discount, correct?
 9              A.      Under my watch, he did.                     I don't know if
10      that was continued, but -- it is not like he didn't
11      come -- he came with a recommendation.
12              Q.      I am going to show you what's being marked
13      as Deposition Exhibit N.
14                                  -       -       -       -        -
15                      (Thereupon, Deposition Exhibit N, Copy
16                      of Email Dated 1/127/2017 from Leslie
17                      Peterson, Bates Chmura0056740, was
18                      marked for purposes of identification.)
19                                      -       -       -       -        -
20              A.      (Reviewing.)        That was for the new hires.
21              Q.      Do you recognize this document?
22              A.      I do.
23              Q.      And what is it?
24              A.      It's an internal email about the new hires.
25              Q.      And this is an email you sent, correct?

                                Veritext Legal Solutions
     www.veritext.com                                                             888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 98 of 105 PageID# 453



                                                                 Page 97

 1              A.      This is for the benefit of the new hires,
 2      not Rick.
 3              Q.      Let me -- let me -- answer my questions.
 4      Let's get through my questions first.
 5                      This is an email that you sent, correct?
 6              A.      Correct.
 7              Q.      And it is dated January 17, 2017, correct?
 8              A.      Correct.
 9              Q.      And it is addressed to Mr. Lombardo,
10      correct?
11              A.      Well, it is addressed to the sales team.
12              Q.      And that sales team consisted of
13      Mr. Lombardo, Mr. Steele, Ms. Ludvik, Mr. Grebenc and
14      Mr. Cox; is that correct?
15              A.      That is correct.         Kyle West is on there for
16      some reason, I don't know why it is.
17              Q.      And the subject line says, JobsEQ --
18              A.      Oh, I guess that's probably because he was
19      the manager at that time.           So, correct.
20              Q.      So the subject line says, "JobsEQ
21      Discounts," correct?
22              A.      Correct.
23              Q.      And the email states, "This is a reminder
24      to and new information for the new additions to the
25      sales organization," correct?

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 99 of 105 PageID# 454



                                                                 Page 98

 1              A.      New hires, yes.
 2              Q.      Well, the language says, "This is a
 3      reminder to and new information for the new additions
 4      to the sales organization", correct?
 5              A.      Correct.
 6              Q.      What -- so what you're saying is, this only
 7      applies to new hires, this email?
 8              A.      It was for the new hires to understand how
 9      that discount could be applied.               They had not --
10              Q.      Well -- sorry, go ahead.
11              A.      No, you go ahead.
12              Q.      Well, this email continues to state,
13      "Discounts beyond those documented in the sales matrix
14      pricing sheet need to be individually approved by me,"
15      correct?
16              A.      Correct.
17              Q.      And "me" refers to you, Ms. Peterson,
18      correct?
19              A.      Yes, ma'am.
20              Q.      Why would you -- and it goes on to say,
21      "That translates into a case-by-case pre-approval
22      process before communicating pricing to the client,"
23      correct?
24              A.      Correct.
25              Q.      And, "No exceptions, even when you think we

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 100 of 105 PageID# 455



                                                                 Page 99

 1      have established a precedent," correct?
 2               A.       Correct.
 3               Q.       Now, you earlier testified that this
 4      applied only to new hires, correct?
 5               A.       This was to get the information to new
 6      hires.        This is a reminder.
 7               Q.       So it was a reminder to new hires; is that
 8      correct?
 9               A.       That's correct because they -- as a team,
10      they often went to Rick for advice, and he was the
11      go-to person in the team.            So this is a reminder that
12      we need to make sure that we are starting at list
13      price.
14               Q.       Now, you testified that Mr. Lombardo always
15      came to you with a discount, correct?
16               A.       He came to me with a situation analysis:
17      This is what they can afford, this is their situation,
18      this is my recommendation.
19               Q.       Did Mr. Lombardo ever give a discount or
20      take a lower list -- a lower price off the list price
21      or below the list price without checking with you first
22      while you were his manager?
23                        MS. SIEGMUND:      Object to the form of the
24      question.        You can answer.
25               A.       So my understanding is he always came to me

                                 Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 101 of 105 PageID# 456



                                                                Page 100

 1      with a recommendation.         Yes.      That's what I recall.
 2              Q.      But your testimony is also that these new
 3      employees, these new sales managers -- I'm sorry -- the
 4      new account managers would go to Mr. Lombardo and ask
 5      his opinion, correct?
 6              A.      That's my understanding.           He was a leader,
 7      yeah, he was their leader.
 8              Q.      Do you have any reason to believe
 9      Mr. Lombardo wouldn't have advised them to come to you
10      as he did?
11              A.      I'm not sure where this questioning is
12      going or what it is you want me to say.
13                      MS. SIEGMUND:       Just answer the questions.
14              A.      No, I don't think so.
15              Q.      Let me re-ask the question.
16                      Do you have any reason to believe
17      Mr. Lombardo would have advised the new hires to do
18      anything other than to reach out to you regarding
19      discounts or price changes?
20              A.      No.
21              Q.      I am going to show you what's been marked
22      as Deposition Exhibit -- actually, hold that thought
23      for a moment.
24                      MS. COOPER:     We can take a break, if you'd
25      like, for a moment.

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 102 of 105 PageID# 457



                                                                          Page 101

 1                              -       -         -       -       -
 2                      (Discussion had off the record.)
 3                                  -       -         -       -       -
 4                       MS. COOPER:            Counsel have talked off the
 5      the record, and we have agreed to end the deposition
 6      for this evening and continue it at 9 o'clock on
 7      Wednesday, May 6th in the morning, and keep the
 8      deposition open until the time that it is closed.
 9                       Heidi, I don't know if you have anything
10      else to add to that.
11                       MS. SIEGMUND:            No, that's fine, thank you.
12                       MS. COOPER:            Thank you, both.
13
14              (Whereupon, deposition was adjourned at 6:25 p.m)
15
16
17
18
19
20
21
22
23
24
25

                                Veritext Legal Solutions
     www.veritext.com                                                        888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 103 of 105 PageID# 458



                                                                Page 102

 1       Whereupon, Counsel was requested to give instruction
 2      regarding the witness's review of the transcript
 3      pursuant to the Civil Rules.
 4
 5                                   SIGNATURE:
 6
 7       Transcript review was requested pursuant to the
 8      applicable Rules of Civil Procedure.
 9
10                              TRANSCRIPT DELIVERY:
11      Counsel was requested to give instruction regarding
12      delivery date of transcript.
13                      Ms. Cooper, Original transcript, and rough
14      transcript, yes.
15                      Ms. Siegmund, Certified transcript, and rough
16      transcript, yes.
17
18
19
20
21
22
23
24
25

                                 Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 104 of 105 PageID# 459



                                                                Page 103

 1                                REPORTER'S CERTIFICATE
 2
 3      The State of Ohio,         )
 4                                                SS:
 5      County of Cuyahoga.        )
 6
 7                      I, KELLIANN D. LINBERG, RPR, a Notary Public
 8      within and for the State of Ohio, duly commissioned and
 9      qualified, do hereby certify that the within named
10      witness, LESLIE PETERSON, was by me first duly sworn to
11      testify the truth, the whole truth and nothing but the
12      truth in the cause aforesaid; that the testimony then
13      given by the above-referenced witness was by me reduced
14      to stenotypy in the presence of said witness;
15      afterwards transcribed, and that the foregoing is a
16      true and correct transcription of the testimony so
17      given by the above-referenced witness.
18                      I do further certify that this deposition was
19      taken at the time and place in the foregoing caption
20      specified and was completed WITH ADJOURNMENT.
21
22
23
24
25

                                 Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-2 Filed 05/15/20 Page 105 of 105 PageID# 460



                                                                Page 104

 1                      I do further certify that I am not a
 2      relative, counsel or attorney for either party, or
 3      otherwise interested in the event of this action.
 4
 5                      IN WITNESS WHEREOF, I have hereunto set my
 6      hand and affixed my seal of office at Cleveland, Ohio,
 7      on this 11th day of May, 2020.
 8
 9
10
11
12                                <%2225,Signature%>
13                                Kelliann D. Linberg, R.P.R.,
14                                Notary Public within and for
15                                the State of Ohio
16
17       My commission expires May 25, 2024.
18
19
20
21
22
23
24
25

                                 Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
